ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2012-02-01_ADV_01_NA_01_FR.txt.                                                                                                 51




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]
                                                table des matières

                                                                                        Paragraphes

                       I. Introduction                                                        1-3
                      II. L’arrière-plan factuel du problème porté devant la Cour            4-12


                     III. La décision prescrivant l’exécution du jugement no 2867
                          rendu en 2010 par le TAOIT en faveur de la requérante             13-16


                     IV. Les difficultés à faire exécuter le jugement no 2867 rendu
                         en 2010 par le TAOIT en faveur de la requérante                    17-19


                      V. La volonté de la requérante de voir respecter le principe
                         de l’égalité des armes et d’obtenir justice                        20-22
                     VI. Les positions antagonistes de la requérante et du FIDA
                         quant à l’avis consultatif demandé ici à la CIJ                    23-27


                    VII. L’inégalité des armes, un problème récurrent dans les
                         procédures de réformation comme celles qui se déroulent
                         devant la CIJ                                                      28-51
                         1. Le dilemme de la Cour                                           28-31
                         2. L’avis consultatif de 1954                                         32
                         3. L’avis consultatif de 1956                                      33-42
                         4. L’avis consultatif de 1973                                      43-44
                         5. L’avis consultatif de 1982                                         45
                         6. L’avis consultatif de 1987                                         46
                         7. Bilan général                                                   47-51
                    VIII. La force d’inertie, ou la persistance regrettable de l’iné­
                          galité procédurale                                                52-56
                     IX. La reconnaissance de l’individu en tant que sujet de droit
                         international, doté de la capacité juridique internationale        57-69
                      X. Sujets titulaires de droits : le dogmatisme des Statuts de
                         la CPJI et de la CIJ aujourd’hui dépassé                           70-75

                                                                                                45




7 CIJ1030.indb 87                                                                                     20/11/13 13:54

                            jugement nº 2867 de l’oit (op. ind. cançado trindade)                52

                     XI. L’obsolescence de la vision interétatique des affaires
                         ­contentieuses portées devant la CIJ                                76-81
                    XII. La reconnaissance, dès la première heure, de l’inégalité
                         des parties dans la procédure de réformation des juge-
                         ments rendus par les tribunaux administratifs                       82-90
                    XIII. La nécessité impérieuse d’assurer l’égalité des parties
                          devant les juridictions internationales, en tant que par-
                          tie intégrante du droit d’accès à la justice lato sensu           91-100
                    XIV. La nécessité de garantir aux individus le locus standi in
                         judicio et le jus standi devant les juridictions inter­
                         nationales, y compris la CIJ                                      101-107
                    XV. Observations finales                                               108-118

                                                           *

                                                  I. Introduction

                       1. J’ai, par mon vote, souscrit à l’adoption de l’avis consultatif rendu
                    ce 1er février 2012 par la Cour internationale de Justice au sujet du Juge‑
                    ment no 2867 du Tribunal administratif de l’Organisation internationale du
                    Travail sur requête contre le Fonds international de développement agricole.
                    Cette procédure consultative a toutefois soulevé certaines questions aux-
                    quelles j’attache infiniment d’importance, et j’estime devoir exposer les
                    fondements de ma position à leur sujet. Je me propose donc, dans la
                    présente opinion individuelle, d’approfondir ces questions en suivant leur
                    ordre logique et dans un esprit constructif, afin de mettre en lumière cer-
                    taines notions qui sont à la base du droit international contemporain
                    ainsi que du droit interne des Nations Unies, et qui appellent selon moi la
                    plus grande attention.
                       2. Dans cette optique, j’examinerai ci-après une série de points appa­
                    rentés qui ont tous comme dénominateur commun un rapport avec la
                    question fondamentale de l’égalité des personnes face à la justice interna-
                    tionale. Pour commencer, je m’intéresserai essentiellement aux faits qui
                    forment le contexte du présent avis consultatif, à savoir : a) l’arrière‑plan
                    factuel du problème porté devant la Cour ; b) la décision prescrivant
                    l’exécution du jugement no 2867 rendu en 2010 par le TAOIT en faveur
                    de la requérante ; c) les difficultés à faire exécuter le jugement no 2867
                    rendu en 2010 par le TAOIT en faveur de la requérante ; d) la volonté de
                    la requérante de voir respecter le principe de l’égalité des armes et
                    d’obtenir justice ; et e) les positions antagonistes de la requérante et du
                    FIDA quant à l’avis consultatif demandé ici à la Cour.

                       3. Je me concentrerai ensuite sur les points d’épistémologie juridique qui,
                    selon moi, méritent toute notre attention et dont certains enseignements
                    peuvent être tirés à la lumière du présent avis consultatif. Ces points sont les

                                                                                                 46




7 CIJ1030.indb 89                                                                                      20/11/13 13:54

                             jugement nº 2867 de l’oit (op. ind. cançado trindade)                          53

                    suivants : a) l’inégalité des armes, un problème récurrent dans les procédures
                    de réformation comme celles qui se déroulent devant la Cour ; b) la force
                    d’inertie, ou la persistance regrettable de l’inégalité procédurale ; c) la recon-
                    naissance de l’individu en tant que sujet de droit international, doté de la
                    capacité juridique internationale ; d) sujets titulaires de droits : le dogmatisme
                    des Statuts de la CPJI et de la CIJ aujourd’hui dépassé ; e) l’obsolescence de
                    la vision interétatique des affaires contentieuses portées devant la CIJ ; f) la
                    reconnaissance, dès la première heure, de l’inégalité des parties dans la pro-
                    cédure de réformation des jugements rendus par les tribunaux administratifs ;
                    g) la nécessité impérieuse d’assurer l’égalité des parties devant les juridictions
                    internationales, en tant que partie intégrante du droit d’accès à la justice lato
                    sensu ; et h) la nécessité de garantir aux individus le locus standi in judicio et
                    le jus standi devant les juridictions internationales, y compris la CIJ. Enfin,
                    le moment sera venu d’exposer mes observations finales.


                                   II. L’arrière-plan factuel du problème porté
                                                  devant la Cour

                       4. Qu’il me soit tout d’abord permis de rappeler, pour poser le contexte
                    factuel du problème qui nous occupe ici, que, le 26 avril 2010, la Cour inter-
                    nationale de Justice (la « Cour ») s’est vu soumettre par le Fonds interna-
                    tional de développement agricole (le « FIDA » ou le « Fonds ») 1 une requête
                    pour avis consultatif sur la validité d’un jugement rendu par le Tribunal
                    administratif de l’Organisation internationale du Travail (le « TAOIT » ou le
                    « Tribunal »). Le Tribunal avait été saisi par Mme Ana Teresa Saez García,
                    une ressortissante vénézuélienne à laquelle avait été accordé un contrat
                    d’engagement auprès du FIDA pour un poste au sein du Mécanisme mon-
                    dial de la convention des Nations Unies sur la lutte contre la désertification
                    dans les pays gravement touchés par la sécheresse et/ou la désertification, en
                    particulier en Afrique (le « Mécanisme mondial »).
                       5. Etabli par l’article 21 de cette convention des Nations Unies, le
                    Mécanisme mondial est entré en activité en octobre 1998. Un an avant,
                    en 1997, le FIDA avait été choisi pour accueillir ce Mécanisme et lui four-
                    nir les services administratifs nécessaires. Le Mécanisme mondial était
                    — et demeure — hébergé dans les locaux du FIDA à Rome, en vertu d’un
                    accord d’hébergement (le « mémorandum d’accord ») conclu en 1999 entre
                    le Fonds et la conférence des parties à la convention sur la désertification.
                       6. Mme Saez García était titulaire d’un contrat d’engagement à durée
                    déterminée (auprès du FIDA, pour un poste au Mécanisme mondial) 2 qui
                        1 Le FIDA est l’une des institutions spécialisées de l’Organisation des Nations Unies,

                    lesquelles ont été autorisées par l’Assemblée générale, sur la base du paragraphe 2 de l’ar-
                    ticle 96 de la Charte des Nations Unies, à demander à la Cour un avis consultatif sur les
                    questions juridiques pouvant se poser dans le cadre de leurs activités.
                        2 Sa nomination était conforme aux dispositions générales du manuel des politiques

                    concernant le personnel du FIDA ; la lettre de nomination portait la signature du directeur
                    de la division du personnel du FIDA.

                                                                                                             47




7 CIJ1030.indb 91                                                                                                  20/11/13 13:54

                              jugement nº 2867 de l’oit (op. ind. cançado trindade)                         54

                    arrivait à échéance le 15 mars 2006 et qui ne fut pas renouvelé ensuite 3 ;
                    Mme Saez García saisit alors la commission paritaire de recours, qui recom-
                    manda en décembre 2007 qu’elle soit réintégrée au sein du Mécanisme mon-
                    dial pour une période de deux ans et que lui soit versée une somme équivalant
                    aux traitements, allocations et indemnités qu’elle n’avait pas perçus depuis
                    mars 2006. Le président du FIDA rejeta cette décision en avril 2008.
                       7. Sur ce, l’intéressée déposa une requête contre le FIDA devant le
                    TAOIT, le 8 juillet 2008, en priant le Tribunal d’ordonner au Fonds de la
                    réintégrer pour deux années au moins à son ancien poste ou à un poste
                    équivalent avec effet rétroactif depuis le 15 mars 2006, et de lui accorder
                    une indemnisation pour le préjudice subi. Les deux parties à l’affaire
                    devant le TAOIT étaient donc une personne physique (Mme Saez García,
                    la requérante) et une organisation internationale (le FIDA, le défendeur).
                       8. Dans son jugement no 2867 du 3 février 2010 sur la requête déposée
                    par Mme Saez García contre la décision du président du FIDA de rejeter
                    le recours interne qu’elle avait formé contre le non‑renouvellement de son
                    contrat pour abolition de poste, le TAOIT donna gain de cause à la
                    requérante. Dans ce jugement, il décida notamment d’annuler la décision
                    du président du FIDA, estimant que l’abolition du poste de la requérante
                    était entachée d’illicéité ; il ordonna ensuite au FIDA de verser à
                    Mme Saez García des dommages‑intérêts au titre du préjudice matériel et
                    moral qu’elle avait subi et condamna le Fonds aux dépens.
                       9. Le conseil d’administration du FIDA décida de contester la validité
                    du jugement no 2867 du TAOIT en soumettant à la Cour une requête
                    pour avis consultatif, en application de l’article XII de l’annexe au statut
                    du Tribunal, qui se lit comme suit :
                          « 1. Au cas où le conseil exécutif d’une organisation internationale
                               ayant fait la déclaration prévue à l’article II, paragraphe 5, du
                               statut du Tribunal conteste une décision du Tribunal affirmant sa
                               compétence ou considère qu’une décision dudit Tribunal est viciée
                               par une faute essentielle dans la procédure suivie, la question de
                               la validité de la décision rendue par le Tribunal sera soumise par
                               ledit conseil exécutif, pour avis consultatif, à la Cour internatio-
                               nale de Justice.
                            2. L’avis rendu par la Cour aura force obligatoire. »
                       10. Peu après avoir soumis à la Cour sa requête pour avis consultatif,
                    le FIDA demanda au TAOIT d’accorder un sursis à l’exécution de son
                    jugement no 2867 jusqu’au prononcé de l’avis consultatif de la Cour en
                    l’espèce. Dans son jugement ultérieur no 3003 du 6 juillet 2011, le Tribu-
                    nal rejeta cette demande de sursis. Au cours de la procédure consultative
                    qui s’est déroulée — non sans difficultés — devant la Cour, le FIDA et
                    Mme Saez García sont l’un et l’autre revenus sur l’évolution de l’égalité
                    des parties devant les cours et tribunaux (internationaux) depuis 1946,
                    année où il fut envisagé, à l’article XII de l’annexe au statut du TAOIT,
                      3   La décision de ne pas renouveler son contrat avait l’aval du président du FIDA.

                                                                                                            48




7 CIJ1030.indb 93                                                                                                20/11/13 13:54

                             jugement nº 2867 de l’oit (op. ind. cançado trindade)                    55

                    que la Cour pourrait, pour certains motifs, réformer les jugements du
                    Tribunal (voir supra).

                       11. Lors de la présente procédure consultative, le seul Etat à avoir exposé
                    ses vues à la Cour est l’Etat plurinational de Bolivie. Ainsi, dans son exposé
                    écrit du 26 octobre 2010, la Bolivie s’est déclarée particulièrement préoccupée
                    par la relation existant entre le Mécanisme mondial (créé par la convention
                    des Nations Unies sur la désertification) et le FIDA, et a indiqué qu’il fallait
                    préciser les compétences respectives des deux entités, les personnes ayant le
                    droit de savoir « quelle est l’organisation internationale qui les emploie » (p. 2
                    de la version française). Il fallait également, a ajouté la Bolivie, que « les droits
                    professionnels et sociaux des individus soient clairement protégés, que les
                    employés reçoivent des garanties et bénéficient de la sécurité juridique vou-
                    lue, et … qu’il n’y ait pas d’ambiguïté sur l’identité de l’organisme qui les
                    emploie » (ibid.).
                       12. Il ressort de ce qui précède que le présent avis consultatif de la
                    Cour touche certains aspects qui sont propres au droit des organisations
                    internationales, comme la relation liant le FIDA au Mécanisme mondial.
                    Toutefois, le nœud du problème réside ailleurs : il concerne le statut de
                    l’individu, sujet de droit international, sous ses différentes facettes, qui
                    sont liées les unes aux autres et qui, conjointement, forment l’objet du
                    présent avis consultatif. Etant donné que j’attache la plus haute impor-
                    tance à la condition de l’individu en tant que sujet du droit international
                    contemporain (le droit des gens), je me sens tenu d’examiner ces diffé-
                    rentes facettes une à une dans les sections suivantes.


                        III. La décision prescrivant l’exécution du jugement no 2867
                          rendu en 2010 par le TAOIT en faveur de la requérante

                       13. Avant d’entreprendre mon examen des différents aspects de l’égalité
                    procédurale des parties devant les cours et tribunaux internationaux, sous
                    l’angle du cas d’espèce, je rappellerai les grandes lignes du juge-
                    ment no 3003 de 2011, par lequel le TAOIT a refusé le sursis demandé par
                    le FIDA à l’exécution de son jugement no 2867 rendu un an plus tôt,
                    en 2010. Le TAOIT a conclu, notamment, que le jugement no 2867 avait
                    un « caractère immédiatement exécutoire », et que Mme Saez García
                    n’avait pas à le saisir une nouvelle fois pour en obtenir la mise en œuvre
                    (par. 16). Le TAOIT a également précisé qu’aucune disposition de son
                    statut ou de son règlement ne prévoyait qu’une requête adressée à la Cour
                    pour avis consultatif aurait automatiquement pour effet de suspendre
                    l’exécution du jugement contesté, encore que cela n’empêche pas en soi de
                    demander une telle suspension au Tribunal (par. 25).
                       14. S’agissant de la question centrale de l’égalité des armes entre les
                    parties, le TAOIT s’est ensuite demandé s’il était loisible aux organisa-
                    tions internationales — au FIDA, en l’occurrence — de chercher à faire
                    suspendre l’effet d’un jugement rendu par lui lorsqu’elles entendaient

                                                                                                      49




7 CIJ1030.indb 95                                                                                           20/11/13 13:54

                            jugement nº 2867 de l’oit (op. ind. cançado trindade)                 56

                    c­ontester ledit jugement devant la Cour en vertu de l’article XII de
                     l’annexe à son statut. A cet égard, le TAOIT a estimé que la procédure
                     prévue à l’annexe XII « était fondamentalement déséquilibrée au détriment
                     des fonctionnaires », la possibilité de demander un avis consultatif à la
                     Cour n’étant offerte qu’à l’organisation concernée, et non aux fonction-
                     naires (par. 40). Le TAOIT a ajouté que, l’organisation étant la seule à
                     pouvoir demander un avis consultatif à la Cour,

                         « la possibilité de bénéficier d’un sursis à exécution ne serait suscep-
                         tible de profiter, par définition, qu’à ces mêmes organisations[, ce
                         dont] résulterait une double aggravation du déséquilibre entre les
                         parties créé, au détriment des fonctionnaires, par la procédure de
                         l’article XII » (par. 43).
                    Et le TAOIT d’insister : il serait selon lui « difficilement justifiable que les
                    organisations soient recevables, de leur côté, à solliciter le sursis à exécu-
                    tion d’un jugement, alors que les fonctionnaires concernés ne dispose-
                    raient pas, dans de tels cas, d’une voie de droit symétrique » (par. 44).
                       15. Le TAOIT a ensuite indiqué qu’accorder un sursis à l’exécution d’un
                    jugement favorable à un fonctionnaire ne ferait qu’aggraver davantage le
                    déséquilibre existant entre les parties, puisque le fonctionnaire se trouverait
                    de ce fait privé du bénéfice du jugement rendu en sa faveur (comme le juge-
                    ment no 2867 de 2010, dans le cas présent) pendant toute la durée de la
                    procédure consultative devant la Cour. Le TAOIT a ajouté que
                         « [à] la différence de traitement entre les organisations et leurs fonction-
                         naires résultant des dispositions de l’article XII elles‑mêmes … se sura-
                         jouterait donc une autre inégalité, sans doute d’ailleurs encore plus
                         sensible dans la réalité pratique, tenant à ce qu’une saisine de la Cour
                         [pour avis consultatif] dans ce cadre pourrait avoir pour conséquence
                         d’entraîner le sursis à exécution du jugement contesté » (par. 45).
                       16. Le TAOIT a ajouté que, l’article XII de l’annexe à son statut créant
                    une « inégalité objective entre les parties », il était de son devoir de veiller
                    à ne pas alourdir les conséquences de cette inégalité en faisant droit aux
                    demandes d’organisations visant à faire suspendre l’exécution d’un juge-
                    ment, au détriment d’un fonctionnaire (par. 46). Le TAOIT a enfin con-
                    clu qu’il ne pouvait admettre une telle demande concernant un jugement
                    contre lequel la procédure établie à l’article XII avait été engagée devant
                    la Cour (par. 47).

                          IV. Les difficultés à faire exécuter le jugement no 2867
                          rendu en 2010 par le TAOIT en faveur de la requérante

                      17. La préoccupation légitimement exprimée par le TAOIT a, selon
                    moi, sa raison d’être. Elle est parfaitement fondée. Pourtant, malgré son
                    nouveau jugement no 3003 de 2011, par lequel le TAOIT a refusé le sursis
                    demandé par le FIDA à l’exécution du jugement no 2867 de 2010 (qui

                                                                                                  50




7 CIJ1030.indb 97                                                                                       20/11/13 13:54

                            jugement nº 2867 de l’oit (op. ind. cançado trindade)                 57

                    prescrivait au Fonds de verser des dommages‑intérêts à la requérante,
                    Mme Saez García, et le condamnait aux dépens), il ressort du dossier que
                    l’intéressée n’a toujours reçu aucun paiement. Mme Saez García a sou-
                    tenu, dans un exposé écrit soumis à la Cour le 30 août 2011, que
                         « [l]e [FIDA] tire prétexte de sa demande d’avis consultatif pour ne
                         pas exécuter le jugement no 2867. Bien que son recours en suspension
                         de l’exécution de ce jugement ait été rejeté, [il] refuse toujours d’exé-
                         cuter cette décision au motif qu’il pourrait avoir droit au rembourse-
                         ment des montants qu’il est condamné à verser, si la Cour venait à
                         invalider le jugement no 2867. » (Par. 14.)
                       18. Donc, pour résumer, Mme Saez García a obtenu un jugement en sa
                    faveur (le jugement no 2867 de 2010), qui ordonnait au FIDA de lui verser
                    des dommages-intérêts au titre du préjudice matériel et moral qu’elle avait
                    subi, et qui le condamnait aux dépens. Le conseil d’administration du
                    Fonds, se prévalant de l’article XII de l’annexe au statut du TAOIT, a
                    décidé de contester la validité du jugement no 2867 de 2010 en soumettant
                    à la Cour une requête pour avis consultatif. Le FIDA a ensuite demandé au
                    TAOIT de suspendre l’exécution dudit jugement jusqu’à ce que la Cour ait
                    rendu son avis consultatif. Dans son jugement ultérieur no 3003 de 2011, le
                    TAOIT a refusé le sursis à exécution demandé par le FIDA, réaffirmant le
                    caractère exécutoire du jugement no 2867 rendu un an plus tôt. En exami-
                    nant la demande de sursis présentée par le FIDA, le TAOIT s’est penché
                    sur la question de l’inégalité des parties découlant de la procédure établie à
                    l’article XII de l’annexe à son statut et a conclu qu’ordonner un sursis à
                    l’exécution du jugement contesté ne ferait qu’aggraver cette inégalité.
                       19. Dans son jugement no 3003 de 2011, le TAOIT s’est borné à examiner
                    la question de l’inégalité des parties résultant de l’article XII de l’annexe à
                    son statut, qui tient au fait que seule l’organisation internationale concernée
                    peut contester une décision défavorable du Tribunal. Il ne s’est pas arrêté
                    sur la question du droit des personnes physiques de participer directement à
                    une procédure consultative devant la Cour, ce que je conçois fort bien.
                    Pourtant, la position des personnes devant la Cour (leur capacité à se pré-
                    senter devant elle) et la restriction qui continue de peser sur elles (toutes les
                    communications de la requérante ayant dû être transmises à la Cour par
                    l’entremise du FIDA) revêtent, à mes yeux, une extrême importance pour la
                    bonne administration de la justice. Dès lors, il me semble nécessaire d’exa-
                    miner dans la présente opinion individuelle (section XIV, infra) la question
                    du droit des personnes physiques d’avoir accès à la Cour (jus standi) et de
                    participer directement à la procédure devant elle (locus standi in judicio).


                             V. La volonté de la requérante de voir respecter
                            le principe de l’égalité des armes et d’obtenir justice

                      20. Il est vraiment préoccupant que, malgré deux jugements du TAOIT
                    en sa faveur (le jugement no 2867 de 2010 et le jugement no 3003 de 2011),

                                                                                                  51




7 CIJ1030.indb 99                                                                                       20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)               58

                 la requérante, Mme Ana Teresa Saez García, n’ait toujours pas obtenu
                 justice et que les deux décisions du TAOIT n’aient toujours pas été mises
                 en œuvre, pendant toute la durée de la procédure consultative devant la
                 Cour. Il convient de citer ici un extrait de l’exposé présenté par l’intéres-
                 sée à la Cour le 30 août 2011, dans lequel elle fait valoir que, « [e]n l’es-
                 pèce, le déséquilibre tient tout d’abord au fait que seul le défendeur
                 pouvait saisir la Cour » (par. 14). S’agissant plus particulièrement de sa
                 position devant la Cour dans la présente procédure, elle a déclaré que :
                        « Seul le [FIDA] est en mesure de communiquer directement avec la
                     Cour. La Cour a tenté de placer la requérante dans une situation
                     d’égalité en exigeant du [FIDA] qu’il lui transmette les écritures de
                     celle‑ci. Mais la position du [Fonds] et celle de la requérante ne sont
                     pas devenues égales pour autant. Avant la date de dépôt des premières
                     écritures, le conseil de la requérante a demandé un document pour le
                     joindre à l’exposé de celle-ci. Le [FIDA] lui a répondu que, « conformé-
                     ment aux règles régissant les procédures consultatives devant la Cour
                     internationale de Justice, vous n’avez pas le droit d’introduire un tel
                     élément dans la procédure »… La requérante s’est ainsi trouvée tribu-
                     taire du [FIDA] pour transmettre son exposé et les documents étayant
                     celui‑ci et cela a créé, s’agissant de plaider sa cause, un obstacle impor-
                     tant qui n’a pu être surmonté que grâce à l’intervention du Greffe.
                        Lorsqu’il a communiqué les observations du FIDA le 9 mars 2011,
                     [le Fonds] a prié la Cour de solliciter les vues de la Conférence des
                     parties à la convention des Nations Unies sur la lutte contre la déser-
                     tification. Le [FIDA] a aussi demandé une procédure orale. Le
                     conseil de la requérante a reçu cette lettre le 17 mars. Lorsqu’il a
                     tenté de répondre à ces nouvelles demandes, le [FIDA] a refusé de
                     transmettre sa communication à la Cour au motif que la date limite
                     fixée pour le dépôt des observations, le 11 mars, était passée. Là
                     encore, il a fallu l’intervention du Greffe pour contraindre le [FIDA]
                     à transmettre à la Cour la lettre du conseil de la requérante.
                        Même actuellement, la requérante a le désavantage de devoir pré-
                     senter le présent exposé par l’intermédiaire du FIDA, ce qui l’oblige
                     à le communiquer à ce dernier bien avant la date limite fixée dans la
                     lettre du greffier en date du 21 juillet 2011. Le FIDA pourra travail-
                     ler à sa réponse jusqu’au matin du 29 août 2011 alors que la requé-
                     rante devra soumettre la sienne le matin du 26 août. » (Par. 15-17.)
                    21. A ce stade de la présente opinion individuelle, je me bornerai à
                 signaler que deux formes d’inégalité ont manifestement été mises en
                 lumière dans la présente procédure consultative. La première tient au fait
                 que, selon l’article XII de l’annexe au statut du TAOIT, seule l’organisa-
                 tion internationale concernée — le FIDA — peut contester une décision
                 défavorable du Tribunal devant la Cour. Le Tribunal a examiné cette
                 question dans son jugement no 3003 de 2011 sur la requête du FIDA
                 visant à suspendre l’exécution de son jugement no 2867, qui donnait gain
                 de cause à la requérante, Mme Saez García.

                                                                                             52




7 CIJ1030.indb 101                                                                                 20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)               59

                     22. La seconde — l’inégalité procédurale — tient à la position de la
                 requérante dans la présente procédure devant la Cour, et plus particulière-
                 ment à un aspect que le TAOIT n’a pas examiné dans son jugement no 3003
                 de 2011. Mme Saez García l’a néanmoins évoqué elle‑même lorsqu’elle s’est
                 plainte de l’inégalité existant entre les parties, puisque seul le FIDA — son
                 contradicteur en l’espèce — pouvait s’adresser directement à la Cour tan-
                 dis qu’elle devait systématiquement transmettre ses communications et
                 écritures à la Cour par l’intermédiaire du Fonds ; pareille inégalité —
                 a-­t-elle ajouté — lui a naturellement causé certaines difficultés.


                            VI. Les positions antagonistes de la requérante
                          et du FIDA quant à l’avis consultatif demandé ici
                                                à la CIJ

                    23. Dans la présente procédure consultative, le Fonds et Mme Saez
                 García ont clairement exprimé leurs divergences quant à l’avis consultatif
                 demandé ici à la Cour. Ainsi, dans l’exposé écrit du 29 octobre 2010
                 qu’il a soumis à la Cour, le FIDA a soutenu que le fait de rendre un avis
                 consultatif ne porterait pas atteinte au droit des parties à l’égalité vu que
                 cet avis porterait non pas sur les droits de l’intéressée mais sur la compé-
                 tence du TAOIT, eu égard à l’accord conclu par le Fonds avec l’OIT pour
                 reconnaître la compétence du Tribunal (par. 78‑83). Le FIDA a donc
                 tenté de présenter son différend avec un fonctionnaire sous un autre jour
                 en le faisant passer pour « une question qui relève des relations extérieures
                 de l’organisation concernée » (par. 79), opposant en l’occurrence le FIDA
                 et l’OIT (au sujet de la compétence du TAOIT).

                    24. Le FIDA a campé sur sa vision des choses : ainsi a‑t‑il déclaré
                 quelques mois plus tard, dans sa réponse du 26 août 2011, que l’article XII
                 de l’annexe au statut du TAOIT visait à régler les différends susceptibles
                 de voir le jour au sein de l’OIT quant aux compétences dévolues à chacun
                 de ses organes (par. 39-44) ou à régler les « différends » pouvant voir le
                 jour entre l’OIT et les institutions spécialisées des Nations Unies au sujet
                 de la compétence du Tribunal, qui repose sur la conclusion d’un accord
                 entre l’institution concernée et l’OIT (par. 45-68). Le FIDA est allé plus
                 loin : il a fait un parallèle entre la présente procédure et l’arbitrage Etat‑­
                 investisseur, dans le cas duquel seul l’investisseur peut introduire une ins-
                 tance et seul l’Etat peut demander l’interprétation autorisée d’un traité,
                 sans qu’il y ait — selon lui — violation du droit des parties à l’égalité
                 (par. 69‑76). Le FIDA a même rapproché la présente procédure de l’affaire
                 contentieuse pendante devant la Cour concernant les Immunités juridic‑
                 tionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), soutenant
                 que les « individus concernés » n’avaient pas accès à la Cour, bien que leurs
                 intérêts soient clairement en jeu devant elle (par. 77).
                    25. A l’inverse, dans son exposé écrit du 26 août 2011, la requérante,
                 Mme Saez García, a déclaré que le droit des parties à l’égalité devant les cours

                                                                                             53




7 CIJ1030.indb 103                                                                                  20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                   60

                 et tribunaux était consacré dans tous les grands instruments conclus en
                 matière de droits de l’homme, aux échelles internationale et régionale, à
                 savoir : la Déclaration universelle des droits de l’homme (art. 10), le Pacte
                 inter­national relatif aux droits civils et politiques (art. 14, par. 1), la conven-
                 tion européenne des droits de l’homme (art. 6, par. 1) et la convention améri-
                 caine relative aux droits de l’homme (art. 8, par. 1) (par. 5‑9). Elle a également
                 invoqué certaines décisions des instances de contrôle ou juridictions manda-
                 tées par ces instruments (par. 5 et 9‑11) ; elle a cité, entre autres, l’affaire
                 Andrejeva c. Lettonie (2009), examinée par la Cour européenne des droits de
                 l’homme, pour étayer l’idée que, lorsque des voies de recours existent, elles
                 restent subordonnées aux dispositions de l’article 6 (droit à un procès équi-
                 table) de la convention européenne des droits de l’homme (par. 11).
                    26. Mme Saez García a ensuite rappelé pourquoi, en 1995, l’Assemblée
                 générale des Nations Unies avait décidé d’abolir la procédure de réforma-
                 tion par la Cour des jugements du Tribunal administratif des Nations Unies
                 (le « TANU »), là encore par souci du principe de l’égalité des parties
                 (par. 12). Puis elle a signalé que le TAOIT lui‑même avait reconnu que sa
                 procédure de réformation n’était pas conforme au principe de l’égalité des
                 parties, et qu’elle était « fondamentalement déséquilibrée au détriment des
                 fonctionnaires » (par. 13). La requérante a également soutenu que le
                 FIDA, bien qu’il n’ait pas obtenu de sursis à l’exécution du jugement du
                 TAOIT de 2010, avait refusé unilatéralement de se plier à cette décision
                 tant que la procédure consultative serait pendante devant la Cour, alors
                 que, dans un contexte de réelle égalité, c’est aux juridictions qu’il appar-
                 tient de déterminer « si et dans quelles conditions les jugements sont exé-
                 cutoires alors qu’un recours est pendant » (par. 14).
                    27. Mme Saez García a en outre affirmé que, en dépit des mesures pra-
                 tiques prises par la Cour pour assurer l’égalité, les positions des parties
                 n’étaient pas devenues égales pour autant, vu que « [s]eul le défendeur
                 [était] en mesure de communiquer directement avec la Cour » (par. 15) et
                 qu’elle — la requérante — restait tributaire du FIDA pour transmettre le
                 moindre document à la Cour, ce à quoi le Fonds avait effectivement fait
                 obstacle (par. 15‑17), obligeant le Greffe à intervenir à deux reprises en
                 cours de procédure (par. 15‑16). Ces difficultés auraient même influé sur
                 les délais dont elle disposait pour soumettre ses écritures (par. 17). Et
                 Mme Saez García de conclure que :
                         « L’inégalité substantielle des armes entre la requérante et le
                      [FIDA] constitue un facteur que la Cour pourra vouloir prendre en
                      considération dans l’exercice du pouvoir discrétionnaire que lui
                      confère l’article 65 de son Statut…
                         Dans l’[avis consultatif de 1956 sur les Jugements du Tribunal
                      administratif de l’OIT sur requêtes contre l’Unesco], la Cour a réalisé
                      un équilibre entre égalité et utilité. Depuis ce[t] [avis], la doctrine de
                      l’égalité des armes a renforcé l’impératif d’égalité dans l’administra-
                      tion de la justice. » (Par. 18‑19.)


                                                                                                  54




7 CIJ1030.indb 105                                                                                      20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                         61

                            VII. L’inégalité des armes, un problème récurrent
                                    dans les procédures de réformation
                               comme celles qui se déroulent devant la CIJ

                                              1. Le dilemme de la Cour
                     28. Bien qu’il s’agisse ici de principes généraux du droit tels que l’éga-
                 lité des armes devant les cours et tribunaux et la bonne administration de
                 la justice, le fait est que le problème soulevé par la requérante en l’espèce
                 s’est posé de manière récurrente à la Cour dans les procédures de cette
                 nature. Comme indiqué plus haut, la procédure de réformation des déci-
                 sions du TANU par la Cour a été abolie en 1995 (supra), mais celle qui
                 nous occupe ici — la réformation des décisions du TAOIT — existe tou-
                 jours, perpétuant le problème identifié par la Cour dès 1956 dans son avis
                 consultatif concernant les Jugements du Tribunal administratif de l’OIT
                 sur requêtes contre l’Unesco. En effet, il n’a pas suffi de mettre le problème
                 en lumière pour y mettre fin : depuis plus d’un demi‑siècle (cin-
                 quante-six ans), la force d’inertie et la léthargie mentale ont régné dans ce
                 domaine, semble‑t‑il, lésant grandement les personnes physiques, aux-
                 quelles le droit international administratif, ou le droit des Nations Unies,
                 reconnaît certains droits.
                     29. Dans la procédure qui a débouché sur l’avis consultatif de 1973
                 concernant la Demande de réformation du jugement no 158 du Tribunal
                 administratif des Nations Unies, la question de la véritable nature de la
                 procédure était au premier plan, puisque ce n’étaient pas les droits des
                 Etats qui étaient en jeu : il s’agissait des droits de personnes physiques.
                 Certains doutes ont été émis quant à « la légalité du recours à la juridic-
                 tion consultative pour la réformation des jugements du Tribunal admi­
                 nistratif [des Nations Unies] », c’est-à-dire pour trancher ce qui semblait
                 être au départ une affaire contentieuse relevant du droit interne des
                 Nations Unies. D’aucuns ont contesté que la juridiction consultative
                 puisse être utilisée pour « la réformation judiciaire de procédures conten-
                 tieuses qui s[’étaient] déroulées devant d’autres tribunaux et auxquelles
                 des personnes privées étaient parties » 4.
                     30. Les dogmes du passé ont, sans grande surprise, gagné beaucoup de
                  poids dans les esprits des juges de cette Cour, en particulier le dogme suranné
                  selon lequel les personnes physiques ne seraient pas des sujets de droit inter-
                 national (le droit des gens). Toujours est-il que, dans l’avis consultatif
                 ­susmentionné de 1973, la Cour, sans s’affranchir des conséquences de ce
                  dogme, a déclaré à tout le moins que « [l]e fait que ce ne sont pas les droits
                  des Etats qui sont en cause dans la procédure ne suffit pas à enlever à la
                  Cour une compétence qui lui est expressément conférée par son Statut »
                  (par. 14) 5.

                    4 Demande de réformation du jugement no 158 du Tribunal administratif des Nations Unies,

                 avis consultatif, C.I.J. Recueil 1973, p. 171, par. 14.
                    5 Ibid., p. 172.



                                                                                                         55




7 CIJ1030.indb 107                                                                                             20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                       62

                    31. Avant de me pencher sur cette question, à laquelle j’attache beaucoup
                 d’importance, il me semble opportun de rappeler au préalable les grandes
                 lignes des cinq avis consultatifs rendus dans ce domaine (en 1954, en 1956,
                 en 1973, en 1982 et en 1987) avant le présent avis concernant le Jugement
                 no 2867 du Tribunal administratif de l’Organisation internationale du Travail sur
                 requête contre le Fonds international de développement agricole, dont la Cour
                 a donné lecture ce 1er février 2012. Cet historique nous permettra d’apprécier
                 les difficultés rencontrées par la Cour lorsqu’elle s’est trouvée aux prises
                 avec une conception du droit international qui avait pour vaine prétention
                 de nier le passage du temps (à l’instar des tenants du positivisme juridique).

                                            2. L’avis consultatif de 1954
                    32. Dans son avis consultatif de 1954 sur l’Effet de jugements du Tribu‑
                 nal administratif des Nations Unies accordant indemnité, la Cour s’inté-
                 ressa principalement aux relations qui existaient entre l’Assemblée
                 générale et le Tribunal administratif des Nations Unies, dans le cadre du
                 droit interne naissant de l’Organisation. Or, nonobstant son intérêt pour
                 les relations liant ces organes des Nations Unies, la Cour ne perdit pas de
                 vue que l’enjeu était, en dernière analyse, les droits de personnes phy-
                 siques, c’est‑à‑dire les droits des fonctionnaires concernés. La Cour
                 conclut alors que l’Assemblée générale ne pouvait pas, « pour une raison
                 quelconque », refuser d’exécuter un jugement du Tribunal administratif
                 des Nations Unies donnant gain de cause à un fonctionnaire « à l’engage-
                 ment duquel il a[vait] été mis fin sans l’assentiment de l’intéressé » 6.

                                            3. L’avis consultatif de 1956
                    33. Deux années plus tard, dans son avis consultatif de 1956 concer-
                 nant les Jugements du Tribunal administratif de l’OIT sur requêtes contre
                 l’Unesco, la Cour fit observer que l’« absence d’égalité » dans la procédure
                 de réformation devant elle découlait des dispositions de son propre Statut
                 en la matière, au détriment des droits des fonctionnaires de l’Organisa-
                 tion. Elle se déclara en outre tenue, en tant qu’instance judiciaire, de faire
                 en sorte que, « d’un côté et de l’autre, ceux qu’affecte directement cette
                 procédure soient admis à [lui] soumettre … leurs vues et leurs arguments ».
                 Selon elle, la difficulté qui s’était posée à elle avait été réglée,
                      « d’une part, par le procédé consistant à [lui] faire parvenir … les
                      observations des fonctionnaires [de l’Organisation] par l’intermédiaire
                      de l’Unesco, d’autre part, en renonçant à toute procédure orale… Le
                      principe de l’égalité entre les parties découle des exigences d’une
                      bonne administration de la justice. Ces exigences n’ont pas été com-
                      promises en l’espèce par le fait que les observations écrites formulées
                      au nom des fonctionnaires [de l’Organisation] ont été présentées par
                    6 Effet de jugements du Tribunal administratif des Nations Unies accordant indemnité,

                 avis consultatif, C.I.J. Recueil 1954, p. 62.

                                                                                                      56




7 CIJ1030.indb 109                                                                                          20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                          63

                      l’intermédiaire de l’Unesco. Enfin, bien qu’il n’y ait pas eu de procé-
                      dure orale, la Cour constate qu’elle a reçu des informations adéquates.
                      Il semble qu’il n’y ait pas, dans ces conditions, de motif déterminant
                      pour que la Cour refuse de prêter son assistance à la solution d’un
                      problème qui se pose pour une institution spécialisée des Nations Unies
                      autorisée à demander à la Cour un avis consultatif. » 7
                   34. Cette fois-ci, la Cour se concentra sur le différend qui opposait des
                 personnes physiques (des fonctionnaires) à une organisation internatio-
                 nale (l’Unesco). Après l’avoir constaté expressément, elle formula la mise
                 en garde suivante :
                         « Les considérations qui ont pu être invoquées en faveur d’une
                      interprétation restrictive des dispositions gouvernant la compétence
                      d’un tribunal appelé à statuer entre Etats, et déduites de la souverai-
                      neté de ceux-ci, ne se retrouvent pas quand il s’agit d’un tribunal
                      appelé à statuer sur la requête d’un fonctionnaire contre une organi-
                      sation internationale.
                         La Cour reconnaît que le Tribunal administratif est une juridiction
                      d’attribution. » 8
                    35. L’évolution du droit international avait déjà triomphé sur l’esprit
                 initial des dispositions du Statut de la Cour concernant les procédures de
                 réformation opposant des personnes physiques à des organisations inter-
                 nationales. Dans son avis consultatif de 1956, la Cour, se référant aux
                 articles applicables du statut du personnel, déclara qu’elle avait tenu
                 compte de leur texte ainsi que de « leur esprit, du but en vue duquel ils
                 [avaient] été adoptés » — à savoir, rappela‑t‑elle,
                      « l’intention d’assurer à l’Organisation les services d’un personnel
                      compétent et intègre en dotant celui‑ci de garanties appropriées pour
                      tout ce qui concerne l’observation des contrats d’engagement et des
                      dispositions du Statut du personnel » 9.

                    36. A l’époque, la Cour — créée pour régler des différends opposant
                 des Etats uniquement — se montrait déjà attentive, dans les procédures
                 de réformation de cette nature, aux personnes physiques employées par
                 les organisations internationales ou travaillant pour elles. Dès 1956, la
                 Cour estima qu’une demande d’avis consultatif ne pouvait lui être sou-
                 mise au titre de l’article XII de l’annexe au statut du TAOIT que pour
                 contester une décision du Tribunal affirmant sa compétence ou dénoncer
                 une « faute essentielle dans la procédure » ; les décisions du TAOIT
                 n’étaient donc pas susceptibles d’appel, si ce n’est pour ces deux motifs 10.

                     7 Jugements du Tribunal administratif de l’OIT sur requêtes contre l’Unesco, avis consul‑

                 tatif, C.I.J. Recueil 1956, p. 86.
                     8 Ibid., p. 97.
                     9 Ibid., p. 98.
                     10 Ibid.



                                                                                                           57




7 CIJ1030.indb 111                                                                                               20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           64

                 En d’autres termes, le droit devait primer non seulement dans les diffé-
                 rends entre Etats, mais aussi dans ceux qui opposaient les organisations
                 internationales à leurs fonctionnaires. Dans son avis consultatif de 1956,
                 la Cour confirma la validité des jugements du TAOIT 11.
                     37. La façon de procéder de la Cour n’échappa toutefois pas aux
                 ­critiques. Dans son opinion individuelle, le juge M. Zafrulla Khan fit
                  observer que,
                      « [e]n se passant de la procédure orale, la Cour s’est privée d’un
                      moyen d’obtenir une aide utile dans l’exercice de l’une de ses fonc-
                      tions judiciaires. On n’a pas renoncé à la procédure orale parce que
                      la Cour a considéré que, par ce moyen, elle ne pouvait recevoir
                      aucune assistance, mais parce qu’il n’y avait pas de moyen de redres-
                      ser l’inégalité des parties au point de vue de la procédure orale. » 12
                    38. Le juge R. Córdova alla même plus loin : dans une opinion dissi-
                 dente solidement argumentée, il commença par indiquer que les procé-
                 dures de réformation de cette nature conféraient à la Cour de nouvelles
                 fonctions excédant largement les prévisions du paragraphe 1 de l’article 34
                 du Statut, qui n’admettait que les Etats en tant que parties devant la
                 Cour 13. Selon lui, l’article XII de l’annexe au statut du TAOIT et l’ar-
                 ticle 11 du statut du TANU opéraient une « confusion » entre les deux
                 principales fonctions (contentieuse et consultative) de la Cour. Les
                 articles 34‑37 du Statut de la Cour excluaient que des personnes phy-
                 siques « soient parties dans des affaires contentieuses soumises à la
                 Cour » 14. La fonction contentieuse de la Cour — rappela le juge Cór-
                 dova — était limitée aux
                      « litiges contentieux entre les Etats, et exclusivement à ceux‑ci.
                         En interdisant aux individus de se présenter devant la Cour comme
                      parties dans une « affaire », c’est‑à‑dire comme parties à un litige
                      contentieux, le Statut a adopté la théorie que les individus ne sont
                      pas sujets de droit international. » 15
                    39. Lors de la conférence de San Francisco de 1945 — poursuivit‑il —,
                 la question avait été envisagée (un amendement vénézuélien avait même
                 été refusé), mais, à la fin des débats, le président de la quatrième commis-
                 sion de la conférence (le représentant du Pérou), résumant la discussion,
                 déclara que l’article 34 du Statut de la Cour visait bel et bien à poser un
                 principe, à savoir que seuls les Etats, et non les personnes physiques ou
                 les organisations internationales, pourraient être parties à une affaire
                 contentieuse devant la Cour 16. Pourtant, l’affaire portée devant la Cour
                     11 Jugements du Tribunal administratif de l’OIT sur requêtes contre l’Unesco, avis consul‑

                 tatif, C.I.J. Recueil 1956, p. 101.
                     12 Ibid., p. 114.
                     13 Ibid., p. 157.
                     14 Ibid., p. 159.
                     15 Ibid., p. 160.
                     16 Ibid., p. 161.



                                                                                                            58




7 CIJ1030.indb 113                                                                                                20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           65

                 par le biais de la présente procédure de réformation était « contentieuse »
                 par nature, le but étant d’obtenir, « sous l’apparence d’un avis consulta-
                 tif », un « véritable jugement », une « décision véritable ayant force obliga-
                 toire pour les parties » 17.
                     40. Il existait — insista le juge Córdova —, à l’article XII de l’annexe
                 au statut du TAOIT et à l’article 11 du statut du TANU, une « confu-
                 sion » entre la procédure consultative et la procédure contentieuse ; or,
                 selon lui, l’Unesco attendait de la Cour (dans cette procédure de 1956)
                 « une décision ayant force obligatoire, un arrêt » 18 — qui lierait « à la
                 fois … l’Organisation et … ses fonctionnaires, personnes privées » 19. Pour
                 le juge Córdova, il s’agissait réellement d’une « affaire contentieuse » ; il
                 ajouta avec lucidité :
                         « Il est impossible d’éluder ce fait que les fonctionnaires [de l’Organi-
                      sation des Nations Unies] étaient nécessairement parties à la première
                      instance et doivent également être considérés comme tels à la seconde.
                      On ne saurait attribuer à la présente espèce deux natures ­différentes,
                      celle d’une affaire contentieuse devant le Tribunal administratif et d’une
                      affaire non contentieuse devant la Cour. Quand et ­pourquoi aurait‑elle
                      perdu sa nature primitive au moment où elle a été introduite en seconde
                      instance devant la Cour, et pour la seule raison qu’elle l’a été impropre-
                      ment, sous forme de requête pour avis consultatif ? Non seulement la
                      décision de la Cour est liée à l’affaire contentieuse sur laquelle le Tribu-
                      nal administratif a statué entre deux parties, l’Organisation et les indi-
                      vidus, mais elle se limite absolument à cette affaire. » 20
                    41. L’égalité entre les parties existait devant le TAOIT, mais non au
                 stade ultérieur, lors de la procédure de réformation devant la Cour. Quant
                 à cette procédure, signala le juge Córdova,
                      « [l]’inégalité entre les parties dans la présente espèce est évidente, en
                      raison de l’impossibilité pour des individus, aux termes du Statut, de
                      se présenter devant la Cour et de l’impossibilité qui en résulte pour la
                      Cour de respecter l’un des principes les plus fondamentaux et consa-
                      crés par le temps, le principe de l’égalité des parties devant la loi et
                      dans l’exercice de leurs droits devant les tribunaux » 21.
                    42. La décision de faire l’économie d’audiences et de s’écarter ainsi de
                 « la procédure normale » — ajouta‑t‑il — avait donné lieu à une procé-
                 dure « inhabituelle » et « anormale », rendant « plus flagrant le défaut
                 d’égalité entre les parties », les requérants de la procédure initiale se trou-
                 vant réduits à « faire appel à la bonne volonté de la partie adverse », ce

                     17 Jugements du Tribunal administratif de l’OIT sur requêtes contre l’Unesco, avis consul‑

                 tatif, C.I.J. Recueil 1956, p. 161.
                     18 Ibid., p. 161.
                     19 Ibid., p. 163.
                     20 Ibid., p. 163.
                     21 Ibid., p. 166.



                                                                                                            59




7 CIJ1030.indb 115                                                                                                20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           66

                 qui, selon lui, avait « empêch[é] la Cour de s’acquitter de ses fonctions en
                 pleine conformité avec les principes essentiels de la justice » 22. Le juge
                 Córdova conclut enfin que
                      « [p]our que des personnes et des organisations internationales
                      puissent se présenter devant la Cour en matière contentieuse, il serait
                      absolument nécessaire d’amender le Statut, ce qui serait le seul
                      moyen de les mettre sur un pied d’égalité devant la Cour. Il s’ensuit
                      qu’aux termes de son Statut actuel, la Cour ne peut juridiquement
                      respecter le principe d’égalité. » 23

                                              4. L’avis consultatif de 1973
                    43. Près de vingt ans plus tard, dans son avis consultatif de 1973 sur la
                 Demande de réformation du jugement no 158 du Tribunal administratif des
                 Nations Unies, la Cour admit que la difficulté à laquelle elle devait faire face
                 dans de telles procédures de réformation découlait de l’article 66 de son Sta-
                 tut, qui « réserv[ait] aux Etats et aux organisations internationales la faculté
                 de présenter des exposés écrits ou oraux » (par. 34). La Cour contourna
                 alors cette difficulté en décidant de ne pas tenir d’audiences ; de cette façon,
                 ajouta-t-elle, « les exigences de l’égalité avaient été suffisamment satisfaites
                 pour lui permettre de répondre à la demande d’avis » (ibid.) 24. La Cour
                 renvoya à la résolution 957 (X) de l’Assemblée générale qui, en 1955, avait
                 recommandé d’éviter les exposés oraux dans ces procédures de réformation,
                 afin de parer à toute inégalité des armes ; la Cour conclut elle-même qu’elle
                 pouvait se passer d’exposés oraux, comme elle l’avait fait dans la procédure
                 qui avait préludé à son avis consultatif de 1956 (supra). Pour elle, des expo-
                 sés écrits suffisaient dans les procédures de réformation (par. 36) 25.
                    44. La Cour confirma sa jurisprudence constante selon laquelle « une
                 réponse à une requête pour avis consultatif ne devrait pas, en principe,
                 être refusée », « seules des raisons décisives pou[vant] motiver un refus »
                 (par. 40) 26. Dans son opinion dissidente, le juge F. de Castro évoqua
                 une « procédure hybride », ou un « pseudo-avis consultatif », le juge
                 P. Morozov ajoutant dans la sienne que « le droit de demander la réfor-
                 mation de jugements du Tribunal de l’OIT n’appart[enait] pas à des par-
                 ticuliers ou à un Etat quelconque, mais au conseil d’administration
                 lui-même » 27. Enfin, dans son opinion dissidente empreinte de sagesse, le
                 juge André Gros mit l’accent sur la nécessité de « séparer la légalité de
                 l’opportunité clairement », avant d’ajouter que

                     22 Jugements du Tribunal administratif de l’OIT sur requêtes contre l’Unesco, avis consul‑

                 tatif, C.I.J. Recueil 1956, p. 166‑167.
                     23 Ibid., p. 168.
                     24 Demande de réformation du jugement no 158 du Tribunal administratif des

                 Nations Unies, avis consultatif, C.I.J. Recueil 1973, p. 179.
                     25 Ibid., p. 180‑181.
                     26 Ibid., p. 183.
                     27 Ibid., p. 275 et 300, respectivement.



                                                                                                            60




7 CIJ1030.indb 117                                                                                                20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)                  67

                      « la suppression du débat oral en cette affaire port[ait] atteinte au
                      droit des membres de la Cour d’obtenir des informations. Parce
                      qu’on ne veut pas ouvrir le débat oral au fonctionnaire intéressé, on
                      le ferme à l’administration — qui, visiblement, n’y trouve pas d’in-
                      convénient — et au juge. » 28

                                          5. L’avis consultatif de 1982
                    45. Dix ans après, dans son avis consultatif de 1982 sur la Demande de
                 réformation du jugement no 273 du Tribunal administratif des Nations Unies,
                 la Cour reconnut expressément que les questions portées devant elle, dans
                 le cas d’espèce et dans les procédures précédentes de même nature, met-
                 taient en jeu les droits de personnes physiques (par. 20). La Cour signala
                 également que sa décision de donner suite à la demande d’avis consultatif
                 ne signifiait nullement qu’elle « tienne pour excusables » les irrégularités
                 constatées, puis souligna la nécessité de « garantir l’égalité entre l’Etat
                 demandeur et le fonctionnaire intéressé » et d’aider l’Assemblée générale à
                 cet égard 29. Dans son opinion individuelle, le juge H. Mosler évoqua la
                 décision de ne pas tenir d’audiences (comme la Cour l’avait fait en 1973)
                 pour tourner la difficulté posée par « l’inégalité des parties » ; il ajouta judi-
                 cieusement que
                      « [l]es particuliers n’ayant pas qualité pour se présenter devant elle en
                      vertu de son Statut, la Cour s’était essentiellement préoccupée de
                      l’inégalité entre les parties au différend initial, à savoir le Secrétaire
                      général et le fonctionnaire… Je ne puis … m’empêcher de regretter
                      qu’il existe désormais une catégorie entière d’affaires relevant de la
                      compétence de la Cour où la présentation d’exposés oraux est prati-
                      quement exclue à jamais. » 30

                                          6. L’avis consultatif de 1987
                    46. Cinq années plus tard, dans son avis consultatif de 1987 sur la
                 Demande de réformation du jugement no 333 du Tribunal administratif des
                 Nations Unies, la Cour ne donna pas gain de cause au requérant, ayant
                 rejeté ses arguments. Elle conclut dans cet avis que le TANU n’avait pas
                 failli en exerçant la compétence qui lui était dévolue, et qu’il ne s’était
                 fourvoyé sur aucune question de droit concernant les dispositions de
                 la Charte des Nations Unies 31. Dans son opinion individuelle, le
                 juge Roberto Ago critiqua la procédure de réformation, qui, à ses yeux,

                   28 Demande de réformation du jugement no 158 du Tribunal administratif des

                 Nations Unies, avis consultatif, C.I.J. Recueil 1973, p. 257 et 262.
                   29 Demande de réformation du jugement no 273 du Tribunal administratif des

                 Nations Unies, avis consultatif, C.I.J. Recueil 1982, p. 365‑366, par. 79.
                   30 Ibid., p. 380.
                   31 Demande de réformation du jugement no 333 du Tribunal administratif des

                 Nations Unies, avis consultatif, C.I.J. Recueil 1987, p. 72, par. 97.

                                                                                                61




7 CIJ1030.indb 119                                                                                    20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)               68

                 ne répondait pas pleinement aux exigences d’un « système de justice admi-
                 nistrative » satisfaisant. Pour lui, le « vrai remède » aux inconvénients exis-
                 tants
                      « ne saurait être que l’introduction d’un deuxième degré de juridic-
                      tion administrative, autrement dit la création d’une cour compétente
                      pour revoir les décisions du tribunal de première instance, sous tous
                      leurs aspects de fait comme de droit, et pour redresser et corriger, le
                      cas échéant, les vices éventuels qu’elles pourraient contenir » (par. 6).

                                               7. Bilan général
                    47. Ce problème de l’inégalité des parties dans les procédures de réfor-
                 mation qui se déroulent devant la Cour, le juge Córdova eut la sagacité
                 de le mettre en lumière dès le 23 octobre 1956 dans l’opinion dissidente
                 qu’il joignit à l’avis relatif aux Jugements du Tribunal administratif de
                 l’OIT sur requêtes contre l’Unesco (supra). Le problème auquel la Cour se
                 heurte toujours aujourd’hui, le 1er février 2012, soit plus d’un demi-siècle
                 plus tard, à l’heure où elle rend son avis consultatif concernant le Juge‑
                 ment no 2867 du Tribunal administratif de l’Organisation internationale du
                 Travail sur requête contre le Fonds international de développement agricole,
                 est essentiellement le même.
                    48. Pendant cinquante-six ans, la force d’inertie et la léthargie mentale
                 ont régné dans ce domaine. La Cour continue de suivre cette procédure
                 anormale (de réformation des jugements du TAOIT), en 2011 comme elle
                 l’a fait en 1956, campant, olympienne, sur le dogme d’un autre âge selon
                 lequel les personnes physiques ne pourraient pas se présenter devant elle
                 faute d’être des sujets de droit international, pérennisant ainsi une procé-
                 dure archaïque et figée qui va à l’encontre de la logique, du sens commun
                 et du principe fondamental de la bonne administration de la justice.
                    49. Au cours de la présente procédure, non seulement la requérante
                 devait s’en remettre au bon vouloir de son contradicteur pour présenter
                 ses vues à la Cour, mais, en outre, le Greffe a dû intervenir à deux reprises
                 pour qu’elle puisse le faire en bonne et due forme (voir supra). Dans son
                 exposé précité du 30 août 2011 (par. 20, supra), elle a déploré l’inégalité
                 dont toute la procédure de réformation était entachée ; en effet, non seu-
                 lement le FIDA était la seule partie à pouvoir demander la réformation,
                 mais l’inégalité se perpétuait en outre indéfiniment, car
                      « [l]e [FIDA] tire prétexte de sa demande d’avis consultatif pour ne
                      pas exécuter le jugement no 2867. Bien que son recours en suspension
                      de l’exécution de ce jugement ait été rejeté, [il] refuse toujours d’exé-
                      cuter cette décision au motif qu’il pourrait avoir droit au rembourse-
                      ment des montants qu’il est condamné à verser, si la Cour venait à
                      invalider le jugement no 2867. » (Par. 14.)
                 A une époque où la question de « [l]’état de droit aux niveaux national et
                 international » revient de plus en plus souvent dans les débats de l’Assem-

                                                                                             62




7 CIJ1030.indb 121                                                                                 20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                       69

                 blée générale des Nations Unies 32, il n’est peut-être pas exagéré d’ajouter
                 que l’état de droit n’est pas l’apanage des Etats mais vaut également pour
                 les organisations internationales, notamment dans les procédures de
                 réformation comme celle qui fait l’objet du présent avis consultatif de la
                 Cour, dans la mesure où le droit interne des Nations Unies est en jeu.
                    50. Enfin, et surtout, il ne faut pas oublier que, tout au long de ces
                 cinquante-six années, cette situation a été mise en doute et critiquée à
                 juste titre par des juges (ainsi que des juristes) issus de systèmes juridiques
                 et de traditions différents (tels que M. Zafrulla Khan, R. Córdova,
                 F. de Castro, P. Morozov, A. Gros, H. Mosler et R. Ago). Il n’y a pas
                 lieu de s’en étonner, puisque ce sont des principes élémentaires du droit
                 qui sont en jeu, tels que la bonne administration de la justice et l’égalité
                 des armes dans le cadre des procédures judiciaires (internationales).

                    51. Ayant systématiquement attaché depuis des années la plus haute
                 importance à cette question (dans le cadre d’une autre juridiction interna-
                 tionale également), je me sens tenu de développer ces critiques plus avant,
                 vu que le problème perdure inutilement et qu’il touche d’autres aspects
                 qui me tiennent beaucoup à cœur, à savoir : a) la reconnaissance de l’in-
                 dividu en tant que sujet de droit international et la consolidation de ce
                 statut ; b) la nécessité impérieuse d’assurer l’égalité des parties devant les
                 juridictions internationales, en tant que partie intégrante du droit d’accès
                 à la justice lato sensu ; et c) la nécessité de garantir aux individus le locus
                 standi in judicio et le jus standi devant les juridictions internationales, y
                 compris la CIJ. Mais, avant d’entreprendre l’examen de ces trois derniers
                 points, dans les limites de la présente opinion individuelle, j’ai quel-
                 ques observations à formuler sur la persistance regrettable de l’inégalité
                 procédurale.


                         VIII. La force d’inertie, ou la persistance regrettable
                                      de l’inégalité procédurale

                    52. Comme nous l’avons vu, le problème de l’inégalité procédurale est
                 réapparu dans les cinq précédents avis consultatifs de la Cour, à savoir
                 ceux de 1954, de 1956, de 1973, de 1982 et de 1987 (voir supra). Malgré
                 cette inégalité, ou indépendamment d’elle, la Cour a eu tendance à confir-
                 mer la validité des décisions du TANU et du TAOIT, que celles‑ci fussent
                 ou non favorables au requérant. C’est ainsi qu’elle a confirmé les déci-
                 sions préalables du TANU dans ses avis consultatifs de 1954, de 1973,
                 de 1982 et de 1987, et qu’elle a également donné raison au TAOIT dans
                 son avis consultatif de 1956 et dans le présent avis de 2012 (voir supra).

                    32 Voir, sur le thème de « [l]’état de droit aux niveaux national et international »,

                 les résolutions ci‑après de l’Assemblée générale des Nations Unies : A/RES/61/39 du
                 4 décembre 2006 ; A/RES/62/70 du 6 décembre 2007 ; A/RES/63/128 du 11 décembre 2008 ;
                 A/RES/64/116 du 16 décembre 2009 ; A/RES/65/32 du 6 décembre 2010.

                                                                                                      63




7 CIJ1030.indb 123                                                                                          20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                          70

                 Pourtant, la façon dont elle a traité le problème de l’inégalité dans la pro-
                 cédure — en décidant par exemple de ne pas tenir d’audiences en l’es-
                 pèce — demeure tout à fait insatisfaisante : au lieu de remédier à ce
                 problème récurrent, elle a capitulé.

                    53. Il n’est guère surprenant que, au milieu des années 1990, l’Assem-
                 blée générale des Nations Unies ait décidé de s’atteler à une nouvelle revi-
                 sion générale de la procédure de réformation relative au TANU. Un
                 demi‑siècle plus tôt, en 1955, elle avait déjà réexaminé les procédures de
                 réformation des jugements de tribunaux administratifs. En fait, l’Assem-
                 blée générale revint sur la question dès 1994, cette fois pour revoir spécifi-
                 quement la procédure prévue à l’article 11 du statut du TANU. Une nette
                 majorité des représentants avait conclu que cette procédure n’était pas réa-
                 liste et qu’elle devait être remplacée par une autre, plus appropriée, « qui
                 aide effectivement à résoudre les problèmes d’emploi des fonctionnaires »
                 (Nations Unies, doc. A/C.6/49/2, par. 9 ; voir également par. 12).
                    54. Les critiques portaient pour beaucoup sur le système de recours
                 (dans la procédure de réformation en question) qui était disponible au
                 sein du secrétariat (par. 37). Plusieurs représentants avaient émis « des
                 doutes sérieux » quant à l’opportunité de faire participer la Cour au règle-
                 ment de différends concernant le personnel ; les pays nordiques avaient
                 aussi indiqué, en particulier, que « les dispositions du Statut de la Cour
                 relatives aux avis consultatifs ne prévoyaient pas la procédure contradic-
                 toire inhérente au rôle que la Cour assumait en vertu de l’article 11, à
                 savoir celui d’une cour d’appel » (par. 18) 33.
                    55. L’« écrasante majorité des représentants » conclut que la procédure
                 de réformation des jugements du TANU « dev[ait] être supprimée »
                 (par. 36). Et, de fait, elle fut supprimée. Ainsi, en 1995, il avait été décidé
                 d’abolir la procédure de réformation existante concernant le TANU ;
                 l’Assemblée générale mit officiellement fin à ce mécanisme dans sa résolu-
                 tion 50/54 du 29 janvier 1996. Toutefois, l’autre mécanisme — la procé-
                 dure de réformation des jugements du TAOIT — est toujours en vigueur
                 à l’heure actuelle, la force d’inertie perpétuant l’inégalité procédurale qui
                 existe depuis le départ.
                    56. Les failles et les problèmes liés à l’activité des juridictions adminis-
                 tratives internationales d’une manière générale, et à la procédure de réfor-
                 mation en particulier, ont fait couler beaucoup d’encre dans la doctrine 34.
                 Pourtant, ces problèmes perdurent à ce jour. Dans ces conditions, la solu-

                    33 Voir également par. 35, concernant la référence au rapport de 1984 du Secrétaire

                 général de l’Organisation des Nations Unies sur la possibilité de créer un tribunal adminis-
                 tratif unique pour régler les différends de cette nature.
                    34 Voir, entre autres, X. Pons Rafols, Las Garantías Jurisdiccionales de los Funcio‑

                 narios de las Naciones Unidas, Barcelone, Universitat de Barcelona, 1999, chap. IV,
                 p. 145‑193 ; D. Ruzié, « Réflexions sur la pratique du droit de recours des fonctionnaires
                 internationaux », Internationale Gemeinschaft und Menschenrechte — Festschrift für
                 G. Ress (dir. publ., J. Bröhmer et al.), Cologne/Berlin/Munich, C. Heymanns Verlag, 2005,
                 p. 223‑233.

                                                                                                          64




7 CIJ1030.indb 125                                                                                              20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                            71

                 tion qui semble s’imposer d’elle-même, aux fins de la présente espèce, est
                 de remettre au premier plan les avancées du jus gentium contemporain,
                 qui tendent à faire des personnes physiques des sujets de droit internatio-
                 nal auxquels est reconnu le droit d’accès à la justice lato sensu (y compris
                 l’égalité dans la procédure), le locu standi in judicio et le jus standi, dans
                 l’espoir que, à l’avenir, les individus seront pleinement pris en considéra-
                 tion dans le fonctionnement des tribunaux administratifs internationaux
                 en général (y compris dans le cadre de la procédure de réformation).


                     IX. La reconnaissance de l’individu en tant que sujet de droit
                      international, doté de la capacité juridique internationale

                     57. Je rappellerai, à titre préliminaire, que l’on peut faire remonter
                  cette question à la genèse du droit des gens, qui envisageait l’individu
                  comme un sujet titulaire de droits. En effet, replacée dans une perspective
                  historique, l’idée selon laquelle la legitimatio ad causam des individus en
                  droit international répond à une nécessité 35 trouve ses premiers défen-
                 seurs chez les « pères fondateurs » de la discipline, ce que l’on devrait se
                 garder d’oublier aujourd’hui. J’aimerais à cet effet rappeler les grandes
                 lignes de leur pensée, dans les limites exigées par la présente opinion
                 ­individuelle. Je me suis déjà livré à cet exercice dans l’opinion indivi-
                  duelle (par. 26-28) que j’ai jointe à l’ordonnance rendue par la Cour le
                  4 juillet 2011 en l’affaire relative aux Immunités juridictionnelles de l’Etat
                  (Allemagne c. Italie) concernant l’intervention de la Grèce ; la question
                  ayant été une nouvelle fois portée au premier plan dans le présent avis
                  consultatif, il me paraît utile d’y revenir, plus en détail, dans mon opinion
                  individuelle.
                     58. Le XVIe siècle vit naître et se développer la théorie de Francisco de
                  Vitoria (auteur du célèbre Relecciones Teológicas, 1538-1539), selon
                  laquelle le droit des gens régissait une communauté internationale
                  (totus orbis) composée d’êtres humains organisés socialement en Etats et
                  représentant l’humanité elle‑même ; la réparation des violations des droits
                  (de l’homme) reflétait une nécessité internationale à laquelle répondait le
                  droit des gens, les mêmes principes de justice s’appliquant aussi bien aux
                  Etats qu’aux individus et aux peuples qui les composaient 36. Dans son

                     35 A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford

                 University Press, 2011, p. 1‑212 ; A. A. Cançado Trindade, Evolution du droit international
                 au droit des gens — L’accès des individus à la justice internationale : le regard d’un juge,
                 Paris, Pedone, 2008, p. 7‑184 ; A. A. Cançado Trindade, El Acceso Directo del Individuo a
                 los Tribunales Internacionales de Derechos Humanos, Bilbao, Universidad de Deusto, 2001,
                 p. 7‑96.
                     36 Voir F. de Vitoria, Relecciones — del Estado, de los Indios, y del Derecho de la Guerra,

                 Mexico, Porrúa, 1985, p. 1‑101 ; F. de Vitoria, De Indis — Relectio Prior (1538‑1539),
                 dans Obras de Francisco de Vitoria — Relecciones Teológicas (dir. publ., T. Urdanoz),
                 Madrid, BAC, 1960, p. 675 ; F. de Vitoria, La Ley (De Lege — Commentarium in Primam
                 Secundae), Madrid, Tecnos, 1995, p. 5, 23 et 77.

                                                                                                             65




7 CIJ1030.indb 127                                                                                                 20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                         72

                 ouvrage intitulé De Lege, F. de Vitoria avait auparavant défendu l’idée
                 selon laquelle toute loi devait rechercher, par-dessus tout, le bien com-
                 mun ; il soutenait également que le droit naturel était fondé non pas sur la
                 « volonté », mais sur la « droite raison » (recta ratio) 37.
                    59. Plus de quatre siècles et demi plus tard, ce précepte demeure d’une
                 remarquable actualité. A la fin du XVIe siècle, Alberico Gentili (auteur de
                 De Jure Belli, 1598) fit à son tour valoir que le droit régissait les rapports
                 entre les membres de la societas gentium universelle. Dans son ouvrage
                 intitulé De Jure Belli Libri Tres (1612), A. Gentili soutint que le droit des
                 gens était « établi entre tous les êtres humains » et « observé par l’huma-
                 nité tout entière » 38. Au XVIIe siècle, Francisco Suárez (auteur du traité
                 De Legibus ac Deo Legislatore, 1612) professa que le droit des gens révé-
                 lait l’unité et l’universalité du genre humain, et qu’il régissait les rapports
                 entre les Etats considérés comme des membres de la société universelle 39.

                    60. Quelques années plus tard, Hugo Grotius (auteur de De Jure Belli
                 ac Pacis, 1625) développa l’idée selon laquelle la societas gentium englo-
                 bait l’humanité tout entière ; la communauté internationale ne pouvait
                 prétendre trouver son fondement dans la voluntas de chaque Etat pris
                 individuellement ; les êtres humains — occupant une place centrale dans
                 les relations internationales — avaient des droits vis-à-vis de l’Etat souve-
                 rain, qui ne pouvait exiger de ses citoyens l’obéissance absolue (l’impéra-
                 tif du bien commun), la « raison d’Etat » ayant ses limites et ne pouvant
                 écarter le droit 40. Dans la même ligne de pensée, Samuel Pufendorf (De
                 Jure Naturae et Gentium, 1672) défendit lui aussi l’idée selon laquelle le
                 législateur devait obéir à la raison. A ses yeux, le droit international était
                 fondé sur le droit naturel et représentait un vaste système de droit univer-
                 sel « englobant même le droit privé » 41.
                    61. Au XVIIIe siècle, Christian Wolff (auteur de Jus Gentium Methodo
                 Scientifica Pertractatum, 1749) considéra à son tour que, tout comme les
                 individus devaient — au sein de l’Etat — promouvoir le bien commun,


                    37 F. de Vitoria, La Ley (De Lege — Commentarium in Primam Secundae), Madrid,

                 Tecnos, 1995, p. 5, 23 et 77.
                    38 A. Gentili, De Jure Belli Libri Tres (1612), vol. II, Oxford/Londres, Clarendon

                 Press/H. Milford — Carnegie Endowment for International Peace, 1933, p. 8.
                    39 Voir Association internationale Vitoria‑Suárez, Vitoria et Suárez — Contribution des

                 théologiens au droit international moderne, Paris, Pedone, 1939, p. 169‑170.
                    40 Voir H. Grotius (sur sa conception du droit des gens), De Jure Belli ac Pacis (1625),

                 La Haye, Nijhoff, 1948, p. 6, 10 et 84‑85. Voir aussi Hersch Lauterpacht, « The Grotian
                 Tradition in International Law », British Yearbook of International Law (BYBIL), vol. 23
                 (1946), p. 1‑53.
                    41 H. Wehberg, « Introduction », dans S. Pufendorf, Elementorum Jurisprudentiae

                 Universalis Libri Duo (1672), vol. II, Oxford/Londres, Clarendon Press/H. Milford —
                 Carnegie Endowment for International Peace, 1931, p. XIV, XVI et XXII. Selon lui, les
                 règles de la justice s’appliquaient autant aux Etats qu’aux individus ; Hersch Lauterpacht,
                 « The Law of Nations, the Law of Nature and the Rights of Man », Transactions of the
                 Grotius Society, vol. 29 (1943), p. 7 et 21‑31, en particulier p. 26.

                                                                                                         66




7 CIJ1030.indb 129                                                                                             20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                          73

                 l’Etat avait corrélativement pour obligation de rechercher la perfection 42.
                 Soulignant que le droit des gens découlait d’une nécessité plutôt que
                 d’une volonté, Wolff définit celui-ci comme étant « la science du droit uti-
                 lisé par les nations ou les peuples pour régir leurs relations mutuelles et les
                 obligations qui s’y attachent » ; ce droit « lie les nations en conscience » en
                 vue de préserver la société composée d’individus et de promouvoir le bien
                 commun. Selon lui, de même que tous les individus sont libres et égaux,
                 de même toutes les nations sont, « par nature, égales les unes aux autres »,
                 partageant les mêmes droits et obligations 43. Dans la présentation de son
                 traité, Wolff écrivait en termes clairs que le droit naturel
                      « régit les actes non seulement des individus mais aussi des nations,
                      en leur imposant des devoirs envers eux-mêmes mais aussi les uns
                      envers les autres. Et, tout comme le droit unit les individus … et les
                      organise en société, de sorte que l’homme est nécessaire à l’homme…,
                      le droit unit les nations…, de sorte qu’une nation est nécessaire à une
                      autre… Ainsi, l’ensemble du genre humain s’apparente à un orga-
                      nisme vivant … qui demeure en bonne santé aussi longtemps que ses
                      membres individuels remplissent correctement leurs fonctions. » 44
                    62. Malheureusement, la pensée et la vision éclairantes des « pères fon-
                 dateurs », qui voyaient le droit international comme un système véritable-
                 ment universel, ont peu à peu été éclipsées par de nouvelles constructions
                 doctrinales, en particulier le positivisme juridique, qui apparut très tôt. Et
                 pourtant, certains auteurs, tels que Cornelius van Bynkershoek (De Foro
                 Legatorum, 1721 ; Questiones Juris Publici — Libri Duo, 1737), conti-
                 nuèrent de soutenir que le jus gentium s’appliquait à une multitude de
                 sujets. Selon Bynkershoek, par exemple, ces sujets étaient principalement
                 les nations (gentes), mais aussi les peuples et d’autres « personnes dotées
                 de volonté » (inter volentes). Etaient sujets de droit tous ceux qui agis-
                 saient dans le domaine du jus gentium de son époque, lequel ressortissait
                 encore à la raison (ratio) 45.
                    63. La personnification ultérieure de l’Etat tout-puissant, qui trouve
                 principalement son origine dans la philosophie du droit de Hegel, eut une
                 influence néfaste sur l’évolution du droit international à la fin du XIXe et
                 au début du XXe siècle. Ce courant doctrinal s’opposa vigoureusement à

                    42 C. Wolff considérait que les Etats-nations étaient les membres d’une civitas maxima,

                 notion qu’Emmerich de Vattel (auteur de l’ouvrage intitulé Le droit des gens, 1758) tenta
                 ultérieurement de remplacer, au nom d’un nécessaire « réalisme », par une « société des
                 nations » (concept moins avancé) ; voir F. S. Ruddy, International Law in the Enlighten‑
                 ment — The Background of Emmerich de Vattel’s « Le droit des gens », Dobbs Ferry/New
                 York, Oceana, 1975, p. 95.
                    43 C. Wolff, Jus Gentium Methodo Scientifica Pertractatum (éd. de 1764), vol. II, Oxford/

                 Londres, Clarendon Press/H. Milford — Carnegie Endowment for International Peace,
                 1934, p. 3, 9‑11, 13 et 15‑16.
                    44 Ibid., p. 3.
                    45 K. Akashi, Cornelius van Bynkershoek : His Role in the History of International Law,

                 La Haye, Kluwer, 1998, p. 56‑59, 174‑175 et 178‑179 ; voir aussi p. 68‑69.

                                                                                                          67




7 CIJ1030.indb 131                                                                                              20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                          74

                 l’idéal d’émancipation de l’être humain en tant que sujet du droit des
                 gens, doté de la capacité juridique internationale. Le positivisme juridique
                 personnifia l’Etat et mit l’accent sur sa « volonté », cherchant à réduire les
                 droits de la personne humaine à ceux « concédés » par l’Etat. Il fallut
                 attendre les premières décennies du XXe siècle pour voir des individus
                 revendiquer leurs droits en tant que sujets du droit des gens, dotés de la
                 personnalité juridique internationale.
                    64. L’avènement, au début du XXe siècle, d’une juridiction internatio-
                 nale permanente a de fait permis d’aller au-delà d’une vision purement
                 interétatique du contentieux international. Le projet de cour internationale
                 [maritime] des prises (1907) prévoyait que non seulement les Etats mais
                 aussi les particuliers auraient accès à la justice internationale. Cette cour ne
                 vit néanmoins jamais le jour, car la convention relative à son établissement
                 n’obtint pas le nombre de ratifications nécessaires à son entrée en vigueur,
                 mais l’idée de transcender le paradigme interétatique existait déjà à l’époque
                 de la conférence de paix de La Haye de 1907. D’ailleurs, cette même année,
                 celle-ci devint réalité, sinon de manière universelle, du moins à l’échelle de
                 l’Amérique latine, avec la création de la première cour internationale (per-
                 manente) de notre ère, la Cour centraméricaine de justice.
                    65. Créée en 1907 et dotée d’une vaste base de compétence, la Cour
                 centraméricaine de justice, première cour internationale des temps
                 modernes, accorda le jus standi (accès direct à la justice) non seulement
                 aux Etats mais aussi aux particuliers, qui pouvaient attraire en justice les
                 autorités de l’Etat. D’ailleurs, cette juridiction fut saisie tant par des Etats
                 que par des particuliers 46 tout au long des dix années de son existence,
                 soit aussi longtemps que la convention de Washington portant création
                 de la Cour demeura en vigueur, de 1908 à 1918. Une fois encore, l’Amé-
                 rique latine, digne héritière d’un vaste patrimoine juridique international,
                 joua un rôle de premier plan dans l’évolution du droit international
                 contemporain dans ce domaine.
                    66. La Cour centraméricaine de justice favorisa l’avènement de la pré-
                 éminence du droit à l’échelle internationale et lui fit faire ses premiers pas,
                 avant même que ne fût créée la Cour permanente de Justice internationale
                 (CPJI). Au cours de ses dix années d’existence, elle fut considérée comme
                 l’organe par lequel s’exprimait « la conscience centraméricaine » 47. Ce
                 qu’il importe de retenir ici, c’est que, historiquement, cette expérience
                 entièrement nouvelle accorda le jus standi — et pas seulement le locus
                 standi in judicio — aux personnes privées, habilitées à se présenter devant
                 elle en tant que parties demanderesses.
                    67. Après la création de la Société des Nations, d’autres expériences
                 novatrices virent le jour qui, à l’instar de la Cour centraméricaine, dépas-

                    46 A. A. Cançado Trindade, « International Law for Humankind : Towards a New Jus

                 Gentium — General Course on Public International Law — Part I », Recueil des cours de
                 l’Académie de droit international de La Haye (RCADI), vol. 316 (2005), p. 289.
                    47 C. J. Gutiérrez, La Corte de Justicia Centroamericana, San José, Costa Rica, Ed. Juri-

                 centro, 1978, p. 31, 42, 106, 150‑154 et 157‑158.

                                                                                                          68




7 CIJ1030.indb 133                                                                                              20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                          75

                 sèrent la dimension interétatique et donnèrent aux individus le droit d’en-
                 gager une action (jus standi et locus standi) devant des instances
                 internationales. J’en veux pour exemples les systèmes de protection des
                 minorités et des territoires sous mandat (voir plus loin) et les systèmes de
                 pétition pour la Haute-Silésie, les îles Aaland, la Sarre et Dantzig 48. Ce fut
                 ensuite au tour de l’Organisation des Nations Unies de consolider ce pro-
                 cessus en mettant en place les mécanismes de requête individuelle au niveau
                 international, non seulement dans le cadre du régime des tutelles, mais
                 aussi et surtout en vertu des traités et instruments internationaux relatifs
                 aux droits de l’homme 49, processus qui se poursuivit au niveau régional
                 (avec la création des Cours européenne et interaméricaine des droits de
                 l’homme, suivies par la Cour africaine des droits de l’homme et des peuples).
                 L’individu acquit alors le statut de sujet de droit international, doté de la
                 faculté d’engager une procédure devant une instance internationale.
                    68. Fut ainsi reconnue à l’individu la qualité de sujet de droit interne et
                 de droit international 50. En réalité, les personnes privées ont toujours eu
                 un lien, direct ou indirect, avec l’ordre juridique international, comme en
                 témoignent par exemple les systèmes des minorités 51 et des mandats 52 pen-
                 dant l’entre-deux-guerres, du temps de la Société des Nations 53, puis,

                     48 J. C. Wittenberg, « La recevabilité des réclamations devant les juridictions interna-

                 tionales », RCADI, vol. 41 (1932), p. 5‑135 ; J. Stone, « The Legal Nature of Minorities
                 Petition », BYBIL, vol. 12 (1931), p. 76‑94 ; M. Sibert, « Sur la procédure en matière de
                 pétition dans les pays sous mandat et quelques-unes de ses insuffisances », RGDIP, vol. 40
                 (1933), p. 257‑272 ; M. St. Korowicz, Une expérience de droit international — La protection
                 des minorités de Haute‑Silésie, Paris, Pedone, 1946, p. 81‑174.
                     49 J. Beauté, Le droit de pétition dans les territoires sous tutelle, Paris, LGDJ, 1962,

                 p. 1‑256 ; M. E. Tardu, Human Rights — The International Petition System, classeurs 1‑3,
                 Dobbs Ferry/New York, Oceana, 1979‑1985 ; T. Zwart, The Admissibility of Human Rights
                 Petitions, Dordrecht, Nijhoff, 1994, p. 1‑237.
                     50 Sur l’évolution historique de la personnalité juridique dans le droit des gens, voir

                 H. Mosler, « Réflexions sur la personnalité juridique en droit international public », dans
                 Mélanges offerts à H. Rolin — Problèmes de droit des gens, Paris, Pedone, 1964, p. 228‑251 ;
                 G. Arangio‑Ruiz, Diritto Internazionale e Personalità Giuridica, Bologne, Coop. Libr.
                 Univ., 1972, p. 9‑268 ; G. Scelle, « Some Reflections on Juridical Personality in Interna-
                 tional Law », dans Law and Politics in the World Community (dir. publ., G. A. Lipsky),
                 Berkeley/Los Angeles, University of California Press, 1953, p. 49‑58 et 336 ; J. A. Barberis,
                 « Nouvelles questions concernant la personnalité juridique internationale », RCADI,
                 vol. 179 (1983), p. 157‑238.
                     51 Voir, par exemple, P. de Azcárate, League of Nations and National Minorities : An

                 Experiment, Washington, Carnegie Endowment for International Peace, 1945, p. 123‑130 ;
                 J. Stone, International Guarantees of Minorities Rights, Oxford University Press, 1932,
                 p. 56 ; A. N. Mandelstam, « La protection des minorités », RCADI, vol. 1 (1923), p. 363‑519.
                     52 Voir, par exemple, G. Diena, « Les mandats internationaux », RCADI, vol. 5 (1924),

                 p. 246‑261 ; N. Bentwich, The Mandates System, Londres, Longmans, 1930, p. 114 ; Quincy
                 Wright, Mandates under the League of Nations, Chicago University Press, 1930, p. 169‑172.
                     53 C. A. Norgaard, The Position of the Individual in International Law, Copenhague,

                 Munksgaard, 1962, p. 109‑131 ; A. A. Cançado Trindade, « Exhaustion of Local Reme-
                 dies in International Law Experiments Granting Procedural Status to Individuals in the
                 First Half of the Twentieth Century », Netherlands International Law Review/Nederlands
                 Tijdschrift voor international Recht, vol. 24 (1977), p. 373‑392.

                                                                                                           69




7 CIJ1030.indb 135                                                                                               20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           76

                 après la création de l’Organisation des Nations Unies, le système des
                 tutelles 54, complété au fil des années par les multiples mécanismes de pro-
                 tection des droits de l’homme, de nature conventionnelle ou extraconven-
                 tionnelle, mis en place à l’échelle internationale.
                    69. Les premières expériences qui jalonnèrent le XXe siècle eurent une
                 influence sur l’évolution de la protection internationale des droits de la
                 personne humaine 55. Passer en revue l’ensemble de ces développements
                 nous emmènerait trop loin et je vous renvoie, une nouvelle fois, à l’opi-
                 nion individuelle que j’ai jointe à l’ordonnance rendue par la Cour le
                 4 juillet 2011 (à propos de l’intervention de la Grèce) en l’affaire rela-
                 tive aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie), dans
                 laquelle j’ai eu l’occasion de m’étendre sur les différents aspects de la
                 question des individus en tant que titulaires de droits (parallèlement aux
                 Etats) dans le nouveau jus gentium, à savoir : a) l’héritage de la subjecti-
                 vité de l’individu en droit des gens (par. 25-29) ; b) sa présence dans
                 l’ordre juridique international et sa participation à celui-ci (par. 30-35) ;
                 c) la réhabilitation de l’individu en tant que sujet de droit international
                 (par. 36-49) ; et d) l’importance historique de la subjectivité internationale
                 de l’individu (par. 50-54).


                        X. Sujets titulaires de droits : le dogmatisme des Statuts
                              de la CPJI et de la CIJ aujourd’hui dépassé

                    70. La question de la faculté des individus d’engager une procédure
                 devant la Cour internationale de Justice et devant sa devancière a, de fait,
                 été envisagée dès 1920, lors de la rédaction du projet de statut de la Cour
                 permanente de Justice internationale (ci-après la « Cour permanente »)
                 par le comité consultatif de juristes nommé par la Société des Nations 56.
                 Sur les dix membres que comptait le comité, seuls deux — Loder et de La
                 Pradelle — se prononcèrent en faveur de l’octroi aux individus du droit
                 de se présenter devant la cour de La Haye en tant que parties (jus standi)
                 dans les affaires contentieuses contre des Etats (étrangers). La majorité
                 des membres du comité y étaient fermement opposés : quatre d’entre
                 eux 57 objectèrent que les individus n’étaient pas des sujets de droit inter-
                 national (et ne pouvaient donc être parties devant la Cour) et que — étant

                     54 Voir, par exemple, C. E. Toussaint, The Trusteeship System of the United Nations,

                 Londres, Stevens, 1956, p. 39, 47 et 249‑250 ; J. Beauté, Le droit de pétition dans les terri‑
                 toires sous tutelle, Paris, LGDJ, 1962, p. 48‑136 ; G. Vedovato, « Les accords de tutelle »,
                 RCADI, vol. 76 (1950), p. 613‑694.
                     55 Voir, par exemple, C. Th. Eustathiades, « Une nouvelle expérience en droit interna-

                 tional — Les recours individuels à la Commission des droits de l’homme », Grundprobleme
                 des internationalen Rechts — Festschrift für J. Spiropoulos, Bonn, Schimmelbusch, 1957,
                 p. 111‑137, en particulier p. 77 et 121, note 32.
                     56 A. A. Cançado Trindade, El Acceso Directo del Individuo…, op. cit. supra note 35,

                 p. 31, et p. 32‑35.
                     57 Arturo Ricci-Busatti, le baron Descamps, Raul Fernandes et lord Phillimore.



                                                                                                            70




7 CIJ1030.indb 137                                                                                                20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           77

                 en cela rejoints par les autres membres du comité — seuls les Etats étaient
                 des personnes morales dans l’ordre international 58.
                    71. La position dominante en 1920 — reflétée aujourd’hui encore, de
                 manière aussi surprenante que regrettable, dans le Statut de la Cour
                 (paragraphe 1 de l’article 34) — fut rapidement et vigoureusement criti-
                 quée par les esprits plus clairvoyants de l’époque (dans les années 1920
                 déjà). Ainsi, dans son éminente monographie Les nouvelles tendances du
                 droit international (1927), Nicolas Politis soutint que l’Etat n’était que
                 pure fiction, parce que simplement composé d’individus, et que le droit
                 visait partout l’homme, et rien que l’homme 59 : cela était « tellement
                 évident », ajoutait-il, qu’« il serait inutile d’y insister si les brumes de la
                 souveraineté n’avaient pas obscurci les vérités les plus élémentaires » 60.
                    Et N. Politis de poursuivre en défendant l’octroi à l’individu du droit
                 de recours direct devant la justice internationale afin de faire valoir ses
                 « intérêts légitimes », une telle réforme répondant à un « véritable besoin
                 de la vie internationale » 61.
                    72. Toujours dans les années 1920, J. Spiropoulos critiqua lui aussi la
                 solution retenue dans le Statut de la Cour (paragraphe 1 de l’article 34).
                 Dès 1928, il avait anticipé que l’émancipation de l’individu par rapport à
                 l’Etat était une « question de temps » et que celui-ci devrait être capable de
                 se défendre lui-même et de faire valoir ses droits au niveau internatio-
                 nal 62. Il pensait que rien ne s’opposait à ce que le droit international
                 conventionnel prévoie l’action directe des individus devant une instance
                 internationale (il existait même des précédents dans l’entre-deux-guerres)
                 puisque, en limitant l’accès à la justice des individus aux juridictions
                 internes, l’Etat ne serait que trop souvent « juge et partie » dans la même
                 affaire, ce qui aboutirait à une absurdité.
                    73. Toujours selon J. Spiropoulos, l’ordre juridique international pou-
                 vait s’adresser directement aux individus (comme l’attestent les traités de
                 paix de l’entre-deux-guerres), leur reconnaissant ainsi la qualité de sujets
                 de droit international, de sorte qu’une relation directe était établie entre
                 l’individu et l’ordre juridique international, le rendant directement « titu-
                 laire de droits ou d’obligations ». Il convenait donc d’admettre la person-
                 nalité internationale de l’individu 63. S’il se voyait refuser le droit à une
                 action directe devant une instance internationale, l’individu continuerait
                 de voir ses droits « insuffisamment protégés » ; l’action directe devant une
                 instance internationale, précisait-il, était la seule voie aboutissant à une

                    58 Voir la synthèse dans J. Spiropoulos, L´individu en droit international, Paris, LGDJ,

                 1928, p. 50‑51 ; N. Politis, op. cit. infra note 59, p. 84‑87 ; M. St. Korowicz, « The Problem
                 of the International Personality of Individuals », American Journal of International Law,
                 vol. 50 (1956), p. 543.
                    59 N. Politis, Les nouvelles tendances du droit international, Paris, Libr. Hachette, 1927,

                 p. 76‑77 et 69.
                    60 Ibid., p. 77‑78.
                    61 Ibid., p. 82‑83 et 89-90 ; voir aussi p. 92 et 61.
                    62 J. Spiropoulos, op. cit. supra note 58, p. 44 ; voir aussi p. 49 et 64-65.
                    63 Ibid., p. 25, 31-33, 40-41 et 50-51.



                                                                                                            71




7 CIJ1030.indb 139                                                                                                20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                          78

                 protection effective des droits de l’homme, conforme à « l’esprit du nouvel
                 ordre international ».
                    74. L’option retenue par les rédacteurs du Statut de la Cour permanente,
                 cristallisée dans le Statut de la Cour internationale de Justice jusqu’à ce jour,
                 est encore plus critiquable si l’on considère que, dès la première moitié du
                 XXe siècle, de nouvelles voies furent explorées en droit international qui
                 accordaient aux personnes privées la faculté d’engager des procédures
                 devant des juridictions internationales. J’en veux pour exemples le régime de
                 navigation du Rhin, le projet de cour internationale des prises (1907), la
                 Cour centraméricaine de justice (1907-1917), ainsi que, à l’époque de la
                 Société des Nations, les systèmes de protection des minorités (dont la
                 Haute-Silésie) et des territoires sous mandat, les systèmes de pétition pour
                 les îles Aaland, la Sarre et Dantzig, auxquels est venue s’ajouter, à la même
                 époque, la pratique des tribunaux arbitraux et des commissions de réclama-
                 tions mixtes 64.
                    75. Cette tendance s’est confirmée et généralisée au lendemain de la
                 création de l’Organisation des Nations Unies, avec l’adoption de plu-
                 sieurs traités universels de protection des droits de l’homme prévoyant le
                 droit d’introduire des requêtes individuelles et de plusieurs conventions
                 régionales instituant des juridictions internationales spécialisées dans la
                 défense des droits de l’homme (les Cours européenne et interaméricaine
                 des droits de l’homme 65, et, plus tard, la Cour africaine des droits de
                 l’homme et des peuples). Les individus purent alors user de leur capacité
                 d’engager des procédures devant des instances internationales, en ayant
                 un accès direct à la justice internationale 66. Seule une perspective histo-
                 rique permet d’apprécier l’importance du droit de former une requête
                 individuelle.


                     64 Pour une étude, voir par exemple A. A. Cançado Trindade, « Exhaustion of

                  Local Remedies in International Law Experiments Granting Procedural Status to Indi-
                  viduals in the First Half of the Twentieth Century », op. cit. supra note 53, p. 373‑392 ;
                  C. A. Norgaard, The Position of the Individual in International Law, op. cit. supra note 53,
                  p. 109‑128 ; M. St. Korowicz, Une expérience de droit international — La protection des
                  minorités de Haute-Silésie, op. cit. supra note 48, p. 81‑174, entre autres.
                     65 A. A. Cançado Trindade, El Acceso Directo del Individuo…, op. cit. supra note 35,

                 p. 34‑35.
                     66 Lorsqu’il a commencé à être exercé, même s’il répondait à la volonté d’obtenir

                 réparation à titre individuel, le droit de recours individuel a également contribué à
                 garantir le respect des obligations objectives imposées aux Etats parties. Voir, à propos
                 du texte original de l’article 25 de la convention européenne des droits de l’homme, par
                 exemple, H. Rolin, « Le rôle du requérant dans la procédure prévue par la Commission
                 ­européenne des droits de l’homme », Revue hellénique de droit international, vol. 9 (1956),
                  p. 9 ; C. Th. Eustathiades, « Les recours individuels à la Commission européenne des
                  droits de l’homme », Grundprobleme des internationalen Rechts — Festschrift für J. Spiro‑
                  poulos, Bonn, Schimmelbusch, 1957, p. 121 ; F. Durante, Ricorsi Individuali ad Organi
                  Internazionali, Milan, Giuffrè, 1958, p. 129‑130 ; K. Vasak, La convention européenne des
                  droits de l’homme, Paris, LGDJ, 1964, p. 96‑98 ; F. Matscher, « La Posizione Processuale
                  dell’Individuo come Ricorrente dinanzi agli Organi della Convenzione Europea dei Diritti
                  dell’Uomo », Studi in Onore di G. Sperduti, Milan, Giuffrè, 1984, p. 601‑620.

                                                                                                           72




7 CIJ1030.indb 141                                                                                               20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)               79

                             XI. L’obsolescence de la vision interétatique
                            des affaires contentieuses portées devant la CIJ

                     76. La position adoptée en 1920 par le comité consultatif de juristes, qui
                 jugea inopportun de permettre à des sujets de droit autres que les Etats,
                 tels que les individus, d’ester devant la Cour permanente, ne constitue pas
                 une réponse définitive à la question qui nous occupe ici, pas plus que le
                 maintien de cette position, en 1945, dans le Statut de la Cour internatio-
                 nale de Justice. La doctrine n’a cessé depuis lors de s’intéresser à la
                 question de l’accès des personnes privées à la justice internationale,
                 ­
                 ­conformément au principe de l’égalité dans la procédure. Des individus et
                  des groupes d’individus ont commencé à avoir accès à d’autres juridictions
                  internationales (voir supra), la Cour permanente et, plus tard, la Cour
                  internationale de Justice étant réservées aux litiges opposant les Etats.
                     77. La position dogmatique qui fut adoptée initialement, à l’occasion
                  de la rédaction et de l’adoption du Statut de la Cour permanente, n’a pas
                  empêché cette dernière de s’occuper rapidement d’affaires ayant trait au
                  traitement de minorités et d’habitants de villes ou territoires ayant leur
                  statut juridique propre. Dans les considérations qu’elle a développées à
                  cette occasion, la Cour permanente est allée bien au-delà de la dimension
                  interétatique, en prenant en compte la situation des individus eux-mêmes
                  (l’avis consultatif qu’elle a rendu sur la Compétence des tribunaux de
                  Dantzig en 1928 en est un exemple, voir infra par. 88). Dès la première
                  heure, le caractère artificiel de cette dimension interétatique est devenu
                  patent, et a été reconnu comme tel dans la jurisprudence constante de la
                  Cour permanente.
                     78. La dimension exclusivement interétatique des contentieux portés
                  devant la Cour internationale de Justice ne paraissait pas satisfaisante,
                  loin s’en faut. Dans certaines affaires, en tout cas celles où la situation
                  d’individus était en jeu, il aurait été souhaitable que ces derniers (ou leurs
                  représentants légaux) puissent se présenter devant la Cour afin de faire
                  connaître eux-mêmes leurs vues, ce qui aurait enrichi les débats et facilité
                  les travaux de la Cour. On se souviendra, par exemple, des affaires sui-
                  vantes : Nottebohm, concernant la double nationalité (Liechtenstein c. Gua‑
                  temala) (1955) ; Application de la convention de 1902 pour régler la tutelle
                  des mineurs (Pays-Bas c. Suède) (1958) ; Procès de prisonniers de guerre
                 pakistanais (Pakistan c. Inde) (1973) ; Personnel diplomatique et consulaire
                  des Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran) (1980) ; Timor
                  oriental (Portugal c. Australie) (1995) ; Application de la convention pour la
                  prévention et la répression du crime de génocide (Bosnie-Herzégovine
                  c. Yougoslavie) (1996) ; ainsi que des trois affaires successives en matière
                  d’assistance consulaire : Breard (Paraguay c. Etats-Unis d’Amérique)
                  (1998), LaGrand (Allemagne c. Etats-Unis d’Amérique) (2001) et Avena et
                  autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique) (2004).
                     79. Dans toutes ces affaires, force est de constater que l’un des éléments
                  essentiels était justement la situation concrète des personnes directement
                  concernées, et non pas simplement des questions abstraites touchant exclu-

                                                                                             73




7 CIJ1030.indb 143                                                                                 20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                         80

                 sivement aux relations mutuelles des Etats en litige. En outre, on se sou-
                 viendra que, en l’affaire des Activités armées sur le territoire du Congo
                 (République démocratique du Congo c. Ouganda) (2000), la Cour était pré-
                 occupée par les graves violations des droits de l’homme et du droit interna-
                 tional humanitaire et, dans celle de la Frontière terrestre et maritime entre le
                 Cameroun et le Nigéria (Cameroun c. Nigéria) (1996), par les victimes des
                 affrontements armés. Parmi les instances plus récentes où les préoccupa-
                 tions de la Cour ont été portées au-delà de la dimension interétatique des
                 litiges portés devant elle figurent : l’affaire relative à des Questions concer‑
                 nant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal) (2009),
                 sur le principe de la compétence universelle en vertu de la convention des
                 Nations Unies contre la torture ; l’avis consultatif sur la conformité au droit
                 international de la déclaration unilatérale d’indépendance relative au Kosovo
                 (2010) ; l’affaire Ahmadou Sadio Diallo (République de Guinée c. République
                 démocratique du Congo) (2010), sur la détention et l’expulsion d’un ressor-
                 tissant étranger ; celle des Immunités juridictionnelles de l’Etat (Allemagne
                 c. Italie) (demande reconventionnelle, 2010) ; celle relative à l’Application
                 de la convention internationale sur l’élimination de toutes les formes de discri‑
                 mination raciale (Géorgie c. Fédération de Russie) (2011) ; et celle du Temple
                 de Préah Vihéar (Cambodge c. Thaïlande) (2011).
                     80. La nature même de plusieurs affaires dont la Cour a eu à connaître
                 révèle le caractère artificiel de la conception exclusivement interétatique
                 des procédures se déroulant devant elle. Ce caractère artificiel a été
                 maintes fois critiqué par des juristes, y compris par un ancien président de
                 la Cour, qui a rappelé que, « de nos jours, une part non négligeable du
                 droit international » (c’est‑à‑dire les traités normatifs) « touche directe-
                 ment les individus », et le paragraphe 1 de l’article 34 du Statut a eu pour
                 effet « d’isoler » la Cour « de ce grand corpus de droit international
                 moderne ». La Cour demeure
                      « prisonnière, en vertu des dispositions du paragraphe 1 de l’ar-
                      ticle 34, des conceptions relatives à la structure du droit international
                      qui prévalaient dans les années 1920… La question de savoir s’il est
                      souhaitable que la Cour mondiale continue à se placer, sur le modèle
                      des années 1920, sur un plan totalement différent de celui des tribu-
                      naux nationaux et autres instances mérite mûre réflexion. » 67
                    81. Dans le même esprit, S. Rosenne a fait valoir, dès 1967, que « rien
                 dans la nature intrinsèque de la Cour internationale de Justice ne justifie
                 que l’individu soit totalement exclu des procédures se déroulant devant
                 celle-ci et dont l’issue le concerne au premier chef » 68. La pratique qui
                 consiste à priver les intéressés du locus standi in judicio dans les affaires

                    67 R. Y. Jennings, « The International Court of Justice after Fifty Years », American

                 Journal of International Law, vol. 89 (1995), p. 504.
                    68 S. Rosenne, « Reflections on the Position of the Individual in Inter-State Litigation

                 in the International Court of Justice », International Arbitration — Liber Amicorum for
                 M. Domke (dir. publ., P. Sanders), La Haye, Nijhoff, 1967, p. 249 ; voir aussi p. 242.

                                                                                                         74




7 CIJ1030.indb 145                                                                                             20/11/13 13:54

                             jugement nº 2867 de l’oit (op. ind. cançado trindade)                     81

                 portées devant la Cour, a-t-il ajouté, outre qu’on pouvait lui reprocher son
                 caractère artificiel, peut également aboutir à « des absurdités ». Il était
                 donc plus que souhaitable que cette conception soit réexaminée, afin d’ac-
                 corder aux individus le locus standi dans les procédures se déroulant devant
                 la Cour, dans la mesure où
                          « il y va de l’intérêt même de la bonne administration de la justice
                          internationale que, dans les cas appropriés, la Cour internationale de
                          Justice tire parti de tous les pouvoirs dont elle est déjà investie et
                          autorise un individu directement concerné à se présenter devant
                          elle … afin de donner sa version des faits et son interprétation du
                          droit » 69.


                                 XII. La reconnaissance, dès la première heure,
                          de l’inégalité des parties dans la procédure de réformation
                             des jugements rendus par les tribunaux administratifs

                    82. La longévité d’une procédure telle que celle suivie dans le cas d’es-
                 pèce (procédure de réformation), qui est demeurée inchangée pendant des
                 décennies en dépit de toutes ses insuffisances et de toutes les critiques
                 qu’elle a suscitées de la part de mes prédécesseurs à la Cour et d’éminents
                 juristes, montre bien la force d’inertie et la léthargie mentale qui règnent
                 en ce domaine. Cette procédure de réformation a perduré jusqu’à ce jour,
                 sans que soit le moins du monde prise en compte ou même jugée digne
                 d’intérêt l’évolution remarquable, au cours des dernières décennies, du
                 principe de l’égalité des parties dans les procédures se déroulant devant
                 les autres organes juridictionnels internationaux.
                    83. Et pourtant, la question a très tôt retenu l’attention de la Cour, peu
                 après que celle-ci eut donné son avis consultatif de 1954 (voir supra), en
                 particulier lorsque l’Assemblée générale des Nations Unies a examiné, en
                 1955, le rapport du comité spécial chargé d’étudier la question de la réfor-
                 mation des jugements du Tribunal administratif 70. Au cours des débats
                 qui ont suivi, lors de la dixième session de l’Assemblée générale, les délé-
                 gations participantes se sont penchées sur une série de questions, dont le
                 problème de l’absence de locus standi in judicio des personnes privées dans
                 le cadre de la procédure de réformation devant la Cour internationale de
                 Justice, d’aucuns faisant valoir que cette procédure ne devrait pas être
                 utilisée « de manière à s’assurer un avantage indu sur un fonctionnaire ou
                 une autre partie intéressée à l’affaire » 71.
                    84. Au cours des débats, il a été fait état des « graves difficultés d’ordre
                 pratique » posées par la procédure de réformation devant la CIJ ; la seule

                     69Op. cit. supra note 68, p. 250 ; voir aussi p. 243.
                     70Voir le rapport du comité spécial chargé d’étudier la question de la réformation des
                 jugements du Tribunal administratif, Nations Unies, Assemblée générale, doc. A/2909 du
                 10 juin 1955, p. 1‑46.
                    71 Ibid., p. 11, par. 74.



                                                                                                        75




7 CIJ1030.indb 147                                                                                            20/11/13 13:54

                             jugement nº 2867 de l’oit (op. ind. cançado trindade)                      82

                 possibilité envisagée à l’époque pour les contourner était d’autoriser les
                 fonctionnaires de l’ONU à présenter à la Cour des documents et exposés
                 écrits, sans leur accorder le droit de se faire représenter au cours de la
                 procédure orale (en vertu du paragraphe 2 de l’article 66 du Statut) 72. Il
                 existait donc, assurément, une inégalité entre les parties 73, dans la mesure
                 où les fonctionnaires de l’ONU n’avaient pas de « locus standi devant la
                 Cour » ; il a en outre été fait observer « qu’il ne serait pas équitable de
                 refuser à l’une des parties le droit de se présenter devant l’organe de
                 recours » 74.
                    85. A l’occasion de cet exercice, le Secrétaire général d’alors, Dag
                 Hammarskjöld, répondant à une demande du comité spécial, a présenté à
                 la dixième session de l’Assemblée générale (1955) un mémoire riche en
                 enseignements intitulé « Participation des individus à la procédure devant
                 la Cour internationale de Justice » 75. Il ne lui semblait pas inutile « d’exa-
                 miner en détail la question d’une participation éventuelle des individus à
                 la procédure devant la Cour internationale de Justice » (par. 7) 76. A cette
                 fin, Dag Hammarskjöld a passé en revue les travaux sur la question
                 depuis 1920, époque à laquelle le comité consultatif de juristes s’était pen-
                 ché sur
                          « la question de la présentation, par des individus, d’arguments écrits
                          et oraux à la Cour internationale de Justice ou à la Cour permanente
                          de Justice internationale siégeant en matière contentieuse ou consul-
                          tative » (par. 8) 77.
                    86. Même si, en définitive, le comité consultatif a décidé que « les indi-
                 vidus ne pourraient pas être parties à une instance devant la Cour »
                 (par. 9) et que cette position est demeurée inchangée à la conférence de
                 San Francisco en 1945 (par. 25), le Secrétaire général appelait l’attention,
                 dans son mémoire, sur la participation effective d’individus (ayant pré-
                 senté des exposés écrits) à des procédures consultatives devant la Cour
                 permanente 78 (dans l’« affaire consultative » de la Compatibilité de cer‑
                 tains décrets-lois dantzikois avec la constitution de la Ville libre, avis consul‑
                 tatif, 1935, C.P.J.I. série A/B no 65, p. 41 (ci-après les Décrets-lois
                 dantzikois) et dans celle des Ex-fonctionnaires de la Commission de la
                 Sarre, 1939 79) (par. 15-24) 80.
                     72 Op. cit. supra note 70, p. 5‑6, par. 27 et 31.
                     73 Ibid., p. 6, par. 31.
                     74 Ibid., p. 5, par. 27.
                     75 Nations Unies, doc. A/AC.78/L.10 du 13 avril 1955 (soumis à la dixième session de

                 l’Assemblée générale qui s’est tenue du 20 septembre au 20 décembre 1955), Documents
                 officiels de l’Assemblée générale, dixième session : séances plénières, p. 26.
                     76 Ibid., p. 28.
                     77 Ibid., p. 28.
                     78 Ibid., p. 29‑30.
                     79 En raison des bouleversements entraînés par la seconde guerre mondiale, l’affaire

                 resta en suspens et la Cour permanente n’eut pas l’occasion de se prononcer ; ibid., p. 30,
                 par. 22-23.
                     80 Ibid., p. 29‑30, par. 15 à 24.



                                                                                                         76




7 CIJ1030.indb 149                                                                                             20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                          83

                    87. Il est donc clairement admis dès la seconde moitié du XXe siècle,
                 dans le mémoire du Secrétaire général de 1955, que toute la difficulté de
                 la procédure de réformation des jugements des tribunaux administratifs
                 tient à la nécessité d’instituer une procédure équitable dans ce domaine en
                 devenir. La pratique des tribunaux administratifs internationaux — de
                 l’ancien TANU et du TAOIT — nous a fait entrer dans le domaine du
                 droit interne ou national des organisations internationales 81, dans lequel
                 l’individu s’est aussi affirmé en tant que sujet titulaire de droits.

                    88. Je souhaiterais également souligner l’importance historique, à mon
                 sens, de l’avis consultatif donné par la Cour permanente sur la Compé‑
                 tence des tribunaux de Dantzig (1928, C.P.J.I. série B no 15), suivi par
                 celui sur les Décrets-lois dantzikois du 4 décembre 1935 (voir par. 86
                 supra). Selon la Pologne, l’accord dantziko-polonais du 22 octobre 1921
                 (Beamtenabkommen), en tant qu’accord international, ne créait « de
                 droits et d’obligations qu’entre les Parties contractantes » (p. 17). La Cour
                 permanente n’a cependant pas conclu que cet accord ne pouvait pas créer
                 « des droits et des obligations pour des particuliers ». Selon l’interpréta-
                 tion de la Cour, « l’objet même » du Beamtenabkommen, dans l’intention
                 des parties contractantes, avait été « l’adoption par les Parties de règles
                 déterminées, créant des droits et obligations pour des individus, et suscep-
                 tibles d’être appliquées par les tribunaux nationaux » (par. 17 et 18).
                    89. En résumé, la Cour permanente a conclu qu’un traité (l’accord
                 dantziko-polonais de 1921) avait créé directement des droits pour les indi-
                 vidus intéressés (les employés des chemins de fer). Ces derniers pouvaient
                 donc présenter des réclamations individuelles de nature pécuniaire (concer-
                 nant leurs salaires et leurs pensions, par exemple), même s’ils étaient passés
                 du service de la Ville libre de Dantzig à celui de la Pologne. Ainsi, dès 1928,
                 vingt ans avant que l’Assemblée générale des Nations Unies ne proclame
                 la Déclaration universelle des droits de l’homme, la Cour permanente eut
                 suffisamment de courage et de discernement pour affirmer, dans son avis
                 consultatif sur la Compétence des tribunaux de Dantzig, que, dans les cir-
                 constances de l’espèce portée à sa connaissance, les individus pouvaient
                 être titulaires de droits et d’obligations découlant directement du droit
                 international et trouvant leur source dans un traité international.
                    90. Cette constatation de la Cour permanente qui, dès 1928, reconnais-
                 sait aux individus le droit d’ester en justice allait avoir des répercussions
                 par la suite, après la création de l’Organisation des Nations Unies. C’est

                    81 Voir C. W. Jenks, The Proper Law of International Organizations, Londres/New

                 York, Stevens/Oceana, 1962, p. 43 et 48 ; M. B. Akehurst, The Law Governing Employ‑
                 ment in International Organizations, Cambridge University Press, 1967, p. 3‑10 ; S. Bastid,
                 « Have the UN Administrative Tribunals Contributed to the Development of International
                 Law ? », Transnational Law in a Changing Society — Essays in Honour of Ph. C. Jessup (dir.
                 publ., W. Friedmann, L. Henkin et O. Lissitzyn), New York, Columbia University Press,
                 1972, p. 301‑302, 307 et 309 ; A. A. Cançado Trindade, « Exhaustion of Local Remedies
                 and the Law of International Organisations », Revue de droit international de sciences diplo‑
                 matiques et politiques (Sottile), Genève, vol. 57 (1979), p. 86‑87, 92, 96 et 108-109.

                                                                                                           77




7 CIJ1030.indb 151                                                                                               20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                                  84

                 ainsi que la nouvelle Cour, la Cour internationale de Justice, dans son
                 avis consultatif de 1950 sur le Statut international du Sud-Ouest africain, a
                 conclu que les habitants des territoires sous mandat avaient le droit
                 (même indépendamment de l’existence d’un traité bilatéral), en vertu de
                 l’article 80 de la Charte des Nations Unies, d’adresser des pétitions au
                 Conseil de tutelle (aujourd’hui aboli) 82. Il ressort clairement de tout ce
                 qui précède que, dès la seconde moitié du XXe siècle, la qualité des indi-
                 vidus pour agir devant une juridiction internationale et la nécessité de
                 leur garantir un procès équitable (y compris dans le droit des organisa-
                 tions internationales en formation) étaient déjà reconnues.


                       XIII. La nécessité impérieuse d’assurer l’égalité des parties
                       devant les juridictions internationales, en tant que partie
                          intégrante du droit d’accès à la justice lato sensu

                    91. La conscience de la nécessité de garantir un procès équitable et la
                 contribution du Secrétaire général, Dag Hammarskjöld, à la réalisation
                 de cet objectif ne doivent pas sombrer dans l’oubli aujourd’hui. Le fait
                 que le problème demeure inchangé depuis tout ce temps devrait, selon
                 moi, nous alarmer. Pire encore, de nos jours, ce dernier fait abstraction de
                 l’immense contribution — outre celle du Comité des droits de l’homme
                 cité par la Cour dans le présent avis consultatif — apportée depuis des
                 années par les tribunaux internationaux spécialisés dans la défense des
                 droits de l’homme (comme les Cours européenne et interaméricaine des
                 droits de l’homme) au principe fondamental de l’égalité des armes dans
                 les procédures judiciaires internationales.
                    92. Ainsi, la Cour européenne des droits de l’homme (ci-après la « Cour
                 européenne ») a construit une vaste jurisprudence sur le droit à un procès
                 équitable (article 6 de la convention européenne des droits de l’homme).
                 Elle a souligné, dans sa jurisprudence constante, que ce droit englobe le
                 respect du principe de l’égalité des armes, c’est-à-dire le principe de l’éga-
                 lité dans la procédure des parties en litige (voir, par exemple, l’affaire Del‑
                 court c. Belgique (1970, par. 28) et l’affaire Monnel et Morris c. Royaume-Uni
                 (1987, par. 62)). Dans l’affaire Dombo Beheer c. Pays‑Bas (1993), elle a
                 fait observer que le principe de l’égalité des armes implique l’obligation
                 d’offrir à chaque partie une possibilité raisonnable de présenter sa cause
                 — y compris ses preuves — dans des conditions qui ne la placent pas dans
                 une situation de net désavantage par rapport à son adversaire (par. 33).
                 Cela inclut le contre-interrogatoire des témoins, comme elle l’a indiqué en
                 l’affaire Rowe et Davis c. Royaume-Uni (2000, par. 62 et 65).
                    93. La Cour européenne a en outre souligné, dans sa jurisprudence
                 constante, le « caractère contradictoire de la procédure », permettant à

                     82 Voir W. P. Gormley, The Procedural Status of the Individual before International and

                 Supranational Tribunals, La Haye, Nijhoff, 1966, p. 40, note 25 ; et, de manière générale,
                 J. Beauté, Le droit de pétition dans les territoires sous tutelle, op. cit. supra note 49, p. 48‑136.

                                                                                                                  78




7 CIJ1030.indb 153                                                                                                       20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                        85

                 chaque partie « de prendre connaissance et [de] discuter de toute pièce ou
                 observation présentée au juge en vue d’influencer sa décision » (affaires
                 Mantovanelli c. France (1997, par. 31) ; Lobo Machado c. Portugal (1996,
                 par. 31) ; Vermeulen c. Belgique (1996, par. 33) ; Nideröst-Huber c. Suisse
                 (1997, par. 24)) 83. Dans les affaires Borgers c. Belgique (1991, par. 24) et
                 Ekbatani c. Suède (1988, par. 28-30 et 33), elle a défini le principe de
                 « l’égalité des armes » comme étant un élément de la notion plus large de
                 « procès équitable ».
                    94. En l’affaire Ruiz-Mateos c. Espagne (1993), la Cour européenne a
                 fait observer que le paragraphe 1 de l’article 6 de la convention européenne
                 des droits de l’homme englobait le principe de l’« égalité des armes » ainsi
                 que le « droit fondamental » au « caractère contradictoire de l’instance », qui
                 implique, pour une partie, « la faculté de prendre connaissance des observa-
                 tions ou pièces produites par l’autre, ainsi que de les discuter » (par. 63). Et,
                 en l’affaire Hentrich c. France (1994), elle a tenu à rappeler que
                      « [l]’une des exigences d’un « procès équitable » est l’« égalité des
                      armes », laquelle implique l’obligation d’offrir à chaque partie une
                      possibilité raisonnable de présenter sa cause dans des conditions qui
                      ne la placent pas dans une situation de net désavantage par rapport
                      à son adversaire » (par. 56).
                    95. En fait, si l’on remonte le fil du temps, il avait déjà été affirmé à la
                 fin des années 1960, concernant la parenté entre le droit à un procès équi-
                 table et le principe de l’égalité des armes, que
                      « [l]e paragraphe 1 de l’article 6 de la convention européenne des
                      droits de l’homme garantit un procès équitable, dans le respect du
                      principe de l’égalité des armes… Il ne saurait y avoir de procès équi-
                      table et d’égalité des armes sans que les parties à un différend juri-
                      dique soient en mesure d’obtenir une décision de justice dans les
                      mêmes conditions. » 84
                 Les systèmes européen et interaméricain de protection des droits de l’homme
                 se sont prononcés dans le même sens, ce qui n’a rien de particulièrement
                 surprenant.
                    96. En Amérique latine, la Cour interaméricaine des droits de l’homme
                 (ci-après la « Cour interaméricaine ») a déclaré, en l’affaire Hilaire,
                 Constantine et Benjamin et autres c. Trinité-et-Tobago (2002), que le res-
                 pect du droit à un procès équitable supposait de garantir « l’existence de ce

                    83 Voir aussi, sur le principe de l’égalité des armes, l’affaire Yvon c. France, CEDH,

                 2003, par. 29-37.
                    84 W. P. Pahr, « Die Staatenimmunität und Artikel 6 Absatz 1 der Europäischen

                 Menschenrechtkonvention », dans Mélanges offerts à P. Modinos — Problèmes des droits
                 de l´homme et de l´unification européenne, Paris, Pedone, 1968, p. 231. [Art. 6 Abs. 1 der
                 Europäischen Menschenrechtskonvention garantiert ein fair trial, das dem Grundsatz
                 der Waffengleichheit Rechnung trägt. [...] Fair trial und Waffengleichheit gebieten, dass
                 die Parteien eines Rechtsstreites unter gleichen Voraussetzungen die Entscheidung eines
                 Gerichtes erlangen können.]

                                                                                                        79




7 CIJ1030.indb 155                                                                                            20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                      86

                 droit ou la capacité de l’exercer » et d’assurer la protection de ceux dont les
                 droits étaient en instance d’examen par une autorité judiciaire (par. 147).
                 En l’affaire Loayza Tamayo c. Pérou (1997), elle a appelé l’attention sur le
                 fait qu’une procédure judiciaire ne respectait pas le droit à un procès équi-
                 table (juicio justo) lorsqu’une partie n’était pas en mesure de contredire les
                 éléments de preuve présentés contre elle (par. 62). En l’affaire Juan Hum‑
                 berto Sánchez c. Honduras (2003), elle a, une nouvelle fois, rappelé que le
                 droit à un procès équitable (article 8 de la convention américaine des droits
                 de l’homme) impliquait de veiller à ce que toutes les garanties soient réu-
                 nies pour assurer une « défense adéquate » à tous ceux dont les droits et
                 obligations étaient examinés par une autorité judiciaire (par. 124).
                    97. La Cour interaméricaine a souligné que la procédure régulière était
                 « intimement liée au droit d’accès à la justice » (affaires Cantoral Benavides
                 c. Pérou (2000, par. 112) et Castillo Petruzzi et autres c. Pérou (1999, par. 128)).
                 Elle a en outre appelé l’attention sur le fait qu’une partie (le défendeur) ne
                 pouvait compter sur la difficulté ou l’impossibilité pour l’autre partie (le plai-
                 gnant individuel) de produire des éléments de preuve — ni en tirer avan-
                 tage —, éléments qui, trop souvent, n’avaient aucune chance d’être obtenus
                 sans sa coopération (affaire Maritza Urrutia c. Guatemala (2003, par. 128)).
                    98. Et, dans son avis consultatif no 16 sur Le droit à l’information sur
                 l’assistance consulaire dans le cadre des garanties d’une procédure régulière
                 (1999), la Cour interaméricaine a rappelé que
                      « une « procédure régulière » exige que le justiciable puisse faire valoir
                      ses droits et défendre ses intérêts de manière effective et sur un pied
                      d’égalité avec d’autres justiciables. En effet, il convient de rappeler
                      qu’une procédure judiciaire est un moyen de parvenir, dans toute la
                      mesure possible, à une solution juste d’un différend. » (Par. 117.)
                      « (. . .) para que exista « debido proceso legal » es preciso que un justi-
                      ciable pueda hacer valer sus derechos y defender sus intereses en forma
                      efectiva y en condiciones de igualdad procesal con otros justiciables.
                      Al efecto, es útil recordar que el proceso es un medio para asegurar, en
                      la mayor medida posible, la solución justa de una controversia. »
                    99. Il est solidement établi en droit international procédural contempo-
                 rain que les parties en litige doivent se voir offrir les mêmes possibilités de
                 faire valoir leur cause et de prendre connaissance des moyens et arguments
                 avancés par la partie adverse et de les commenter. Les juridictions interna-
                 tionales de défense des droits de l’homme, comme la Cour européenne 85 et
                 la Cour interaméricaine 86, ont scrupuleusement observé et appliqué ce
                 principe dans leur jurisprudence constante sur la question. De la même

                    85 Pour des considérations doctrinales, voir par exemple P. van Dijk, F. van Hoof,

                 A. van Rijn et L. Zwaak (dir. publ.), Theory and Practice of the European Convention on
                 Human Rights, 4e éd., Anvers/Oxford, Intersentia, 2006, p. 580‑589.
                    86 Pour des considérations doctrinales, voir par exemple A. A. Cançado Trindade, El

                 Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interamericana de
                 Derechos Humanos, Belo Horizonte/Brésil, Edit. Del Rey, 2011, p. 101‑105 et 133-138.

                                                                                                     80




7 CIJ1030.indb 157                                                                                         20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           87

                 manière, le principe du contradictoire a marqué de son empreinte les juri-
                 dictions internationales contemporaines les plus diverses 87.
                   100. Nonobstant les avancées du droit international procédural, il est
                 évident que la procédure de réformation examinée par la Cour dans le
                 cadre du présent avis consultatif ne respecte pas le principe de l’égalité des
                 armes, ni les règles précitées. Restée à la traîne de l’évolution des procé-
                 dures internationales au cours des dernières décennies, cette procédure
                 manque de rendre justice au plaignant initial 88, qui n’a d’autre choix que
                 de s’en remettre, de manière tout à fait anachronique, à la partie adverse
                 pour présenter ses arguments à la Cour. Cette procédure n’a malheureu-
                 sement pas tenu compte des avancées de la justice internationale. Il est
                 grand temps qu’elle le fasse, et pourquoi pas, il faut l’espérer, à compter
                 du présent avis consultatif donné par la Cour sur le Jugement no 2867 du
                 Tribunal administratif de l’Organisation internationale du Travail sur
                 requête contre le Fonds international de développement agricole.


                             XIV. La nécessité de garantir aux individus
                              le locus standi in judicio et le jus standi
                        devant les juridictions internationales, y compris la CIJ

                    101. Afin d’assurer l’égalité des parties devant les juridictions interna-
                 tionales, en tant que partie intégrante — comme indiqué ci-dessus — du
                 droit d’accès à la justice lato sensu, il importe de garantir le jus standi et le
                 locus standi in judicio devant les juridictions internationales, dont la Cour.
                 Malheureusement, les particuliers ne se voient reconnaître ni l’un ni
                 l’autre devant celle-ci, pas même dans le cadre des procédures de réforma-
                 tion comme celle de la présente espèce. Il existe donc, en réalité, deux
                 sources d’inégalité, très anciennes et fort regrettables, dans la procédure
                 se déroulant devant la Cour dans le cadre des demandes de réformation.
                 En premier lieu, l’absence de jus standi, découlant du paragraphe 1 de
                 l’article XII de l’annexe au statut du TAOIT, en vertu duquel le conseil
                 d’administration de l’organisation internationale concernée (l’employeur)
                 peut adresser une demande d’avis consultatif à la Cour internationale de
                 Justice, alors que le plaignant initial, le fonctionnaire de l’organisation
                 (l’employé), privé de tout jus standi, n’a pas cette faculté.
                    102. En second lieu, l’absence de locus standi in judicio, découlant du statut
                 de la Cour, qui prive les individus de la possibilité de participer aux procédures

                     87 Pour un inventaire plus détaillé, voir par exemple Le principe du contradictoire devant

                 les juridictions internationales (Journée d’études de Paris de 2003, dir. publ., H. Ruiz Fabri
                 et J.‑M. Sorel), Paris, Pedone, 2004, p. 1‑195.
                     88 Il n’y a donc rien de surprenant à ce que d’aucuns suggèrent de créer une nouvelle

                 voie de recours ou une cour d’appel permanente, qui serait une solution plus appropriée et
                 plus satisfaisante que le maintien de la procédure de réformation actuellement en vigueur ;
                 voir, par exemple, R. Ostrihansky, « Advisory Opinions of the International Court of
                 Justice as Reviews of Judgments of International Administrative Tribunals », Polish Year‑
                 book of International Law, vol. 17 (1988), p. 117 et 120.

                                                                                                            81




7 CIJ1030.indb 159                                                                                                20/11/13 13:54

                          jugement nº 2867 de l’oit (op. ind. cançado trindade)                        88

                 se déroulant devant la Cour, même dans une procédure hybride comme celle
                 de la réformation de jugement (dans la mesure où derrière la procédure consul-
                 tative se cache une affaire contentieuse de droit international administratif),
                 dans laquelle la « partie » directement touchée, dont les droits auraient été
                 violés (l’employé), doit s’en remettre à la partie adverse (l’employeur) pour
                 présenter ses arguments à la Cour. L’inégalité dans la procédure au détriment
                 du fonctionnaire provient de l’absence de jus standi et de locus standi in judicio.
                    103. Cette situation, loin d’être incontournable, est l’héritage d’un
                 dogme obsolète, imposé à la Cour depuis ses origines, qui empêche les
                 personnes privées, parce qu’elles ne sont toujours pas considérées comme
                 des sujets de droit international, d’ester devant celle‑ci. Seule l’organisa-
                 tion internationale concernée (l’employeur) jouit du jus standi et du locus
                 standi in judicio devant la Cour internationale de Justice, la personne phy-
                 sique (l’employé) dépendant de la décision de l’employeur (de saisir la
                 Cour) et n’ayant pas la faculté, si la Cour est effectivement saisie, de se
                 présenter devant elle. C’est là assurément une double inégalité dans la
                 procédure devant la Cour internationale.
                    104. Cela fait des dizaines d’années que la Cour cherche une solution
                 autre que l’acrobatie procédurale qui lui permet de contourner ou d’es-
                 quiver la difficulté face à une situation entièrement défavorable à l’indi-
                 vidu en tant que sujet de droit international. La première solution qu’elle
                 a envisagée était de s’abstenir de donner suite à la demande d’avis consul-
                 tatif : ce n’est pas une bonne solution, car la Cour est censée faire la
                 lumière — comme elle le fait dans le présent avis consultatif — sur la
                 question qui lui est adressée, dans l’exercice de ses fonctions. L’acrobatie
                 procédurale évoquée plus haut consiste à ne pas tenir d’audiences : ce
                 n’est pas une bonne solution non plus car, en définitive, en restreignant la
                 liberté d’expression des « parties » concernées, la Cour se prive de la pos-
                 sibilité de mieux instruire le dossier de l’affaire.
                    105. S’agissant de la procédure de réformation, la solution adoptée dans
                 le Statut de la Cour permanente et reprise dans le statut de la Cour interna-
                 tionale de Justice semble encore plus problématique puisque — comme
                 indiqué plus haut — des voies ont été explorées en droit international, dès
                 la première moitié du XXe siècle, qui accordaient aux particuliers le droit
                 d’engager une procédure. L’Organisation des Nations Unies a renforcé le
                 processus en prévoyant un système de requêtes individuelles dans certains
                 traités relatifs aux droits de l’homme à vocation universelle 89. Cette faculté
                 d’agir de l’individu a une incidence directe sur l’accès de celui-ci à la justice
                 internationale 90.
                    106. Il est donc nécessaire, encore de nos jours, de bien comprendre la
                 nature et la portée du droit de recours de l’individu prévu par les traités

                    89 A. A. Cançado Trindade, « Co-existence and Co-ordination of Mechanisms of Inter-

                 national Protection of Human Rights (At Global and Regional Levels) », RCADI, vol. 202
                 (1987), p. 21‑412.
                    90 A. A. Cançado Trindade, The Access of Individuals to International Justice, op. cit.

                 supra note 35, p. 50‑124 et 179‑212.

                                                                                                        82




7 CIJ1030.indb 161                                                                                            20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                           89

                 relatifs aux droits de l’homme 91. Les expériences tentées pendant la pre-
                 mière moitié du XXe siècle ont posé les premiers jalons d’une pratique qui
                 a permis la création, au sein de l’Organisation des Nations Unies et dans
                 les traités internationaux et régionaux relatifs aux droits de l’homme
                 (outre les mécanismes extraconventionnels), de mécanismes contempo-
                 rains de requêtes ou de communications pour les victimes de violations
                 des droits de l’homme. C’est ainsi que l’individu s’est trouvé réinvesti du
                 pouvoir de faire valoir ses droits devant la justice internationale.
                    107. Le droit de pétition individuelle en tant que moyen de veiller au res-
                 pect des droits de l’homme à l’échelle internationale doit s’apprécier à l’aune
                 de la legitimatio ad causam des pétitionnaires et du régime régissant l’utilisa-
                 tion et la recevabilité de leur pétition. Il semble que les réponses apportées
                 par les traités et autres instruments relatifs aux droits de l’homme à la ques-
                 tion du jus standi des personnes privées varient en fonction de la nature des
                 procédures. Or ces différences n’ont pas empêché divers tribunaux et organes
                 chargés de veiller à l’application des traités internationaux relatifs aux droits
                 de l’homme de développer une jurisprudence convergente, dictée par le souci
                 d’offrir une protection plus efficace aux victimes présumées.



                                              XV. Observations finales

                    108. C’est en ayant à l’esprit cette évolution rassurante qu’il nous faut
                 reconsidérer les lacunes de la présente procédure de réformation et y remédier,
                 une fois pour toutes. Le déséquilibre injustifié qui entache cette procédure,
                 comme l’atteste la présente espèce, est un vestige du passé révélant l’absence
                 d’égalité des armes. Parmi les juges qui se sont succédé à la Cour pendant des
                 générations, plusieurs ont exprimé leur désaccord au fil des années. Face à la
                 persistance de ce problème, qui n’a plus lieu d’être aujourd’hui, je me sens
                 obligé de porter plus loin la critique, car j’attache la plus haute importance à
                 cette question, et ce, depuis des années (à la Cour mais aussi dans une autre
                 juridiction internationale, qui a fait évoluer la situation de manière positive,
                 autrement dit qui a obtenu des résultats pro persona humana) 92.
                     91 Lorsqu’il a historiquement commencé à être exercé, même s’il répondait à la volonté

                 d’obtenir réparation à titre individuel, le droit de recours individuel a également contribué
                 à garantir le respect des obligations objectives imposées aux Etats parties. Ce n’est que
                 plus tard que le droit de pétition (et non plus le droit de recours) a été institué dans les
                 organisations internationales. S’est alors développée la distinction entre la pétition-plainte
                 (fondée sur la violation d’un droit privé individuel et la volonté d’obtenir réparation devant
                 les autorités compétentes) et la pétition-vœu (relative aux intérêts généraux d’un groupe et à
                 la volonté de voir adopter des mesures publiques par les autorités).
                     92 A. A. Cançado Trindade, « Vers la consolidation de la capacité juridique internatio-

                 nale des pétitionnaires dans le système interaméricain des droits de la personne », Revue
                 québécoise de droit international, vol. 14 (2001), p. 207‑239 ; A. A. Cançado Trindade, « El
                 Nuevo Reglamento de la Corte Interamericana de Derechos Humanos (2000) : La Emanci-
                 pación del Ser Humano como Sujeto del Derecho Internacional », Curso de Derecho Interna‑
                 cional Organizado por el Comité Jurídico Interamericano de la OEA, vol. 28 (2001), p. 33‑92.

                                                                                                            83




7 CIJ1030.indb 163                                                                                                20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)               90

                    109. Ce problème qui n’a plus lieu d’être, issu de dogmes obsolètes
                 (que j’ai décrits dans la présente opinion individuelle), touche à d’autres
                 questions qui me tiennent tout particulièrement à cœur : a) la reconnais-
                 sance de plus en plus clairement affirmée des individus en tant que sujets
                 de droit international ; b) la nécessité impérieuse d’assurer l’égalité des
                 parties dans la procédure (en tant que partie intégrante du droit d’accès à
                 la justice lato sensu) ; et c) la nécessité de garantir aux individus le locus
                 standi in judicio et le jus standi devant les juridictions internationales, y
                 compris la CIJ. En ayant à l’esprit tous ces éléments — et en se libérant
                 des dogmes —, il est pour le moins difficile de nier qu’une procédure orale
                 aurait dû être organisée, en présence non seulement du représentant légal
                 du FIDA mais aussi de Mme Ana Teresa Saez García.
                    110. Cette procédure orale aurait permis une meilleure instruction du
                 dossier et aurait évité certains problèmes, qui ont obligé le greffe de la
                 Cour à intervenir à deux reprises pour garantir une bonne administration
                 de la justice (voir par. 49 supra). L’égalité des armes aurait ainsi été res-
                 pectée, de même que, in fine, le principe général de la bonne administra-
                 tion de la justice. Cela aurait en outre sonné le glas d’un dogme devenu
                 totalement caduc, qui ne trouve plus aucune justification aujourd’hui. A
                 une époque comme la nôtre, où règne la primauté du droit aux niveaux
                 national et international, il est grand temps que ces principes généraux du
                 droit soient scrupuleusement respectés en toutes circonstances et quelle
                 que soit la procédure.
                    111. En l’espèce, la Cour est finalement parvenue à la bonne décision,
                 ce dont je me félicite. Ce n’est pas la première fois que je reviens à la
                 charge sur la nécessité d’une audience publique depuis que je siège à la
                 Cour. Dans ma longue opinion individuelle sur l’ordonnance du 6 juil-
                 let 2010 en l’affaire relative aux Immunités juridictionnelles de l’Etat (Alle‑
                 magne c. Italie), par laquelle la Cour a rejeté la demande reconventionnelle
                 de l’Italie (qui invoquait un lien entre les immunités de l’Etat et le contexte
                 factuel des demandes d’indemnisation nées de la guerre), je me suis per-
                 mis de lancer une mise en garde :
                         « Lorsqu’elle a écarté sommairement la demande reconvention-
                      nelle italienne en la déclarant « irrecevable comme telle », la Cour
                      aurait dû pour le moins instruire comme il convient le dossier de
                      l’affaire en tenant, avant de statuer, des audiences publiques pour
                      obtenir davantage de précisions des Parties. Une rigoureuse égalité
                      de traitement doit être assurée entre la demande originaire et la
                      demande reconventionnelle, dans l’intérêt d’une bonne administra-
                      tion de la justice. Les deux demandes sont autonomes et devraient
                      être traitées sur un pied d’égalité, dans le strict respect du principe du
                      contradictoire. Ce n’est que de cette manière que l’égalité procédurale
                      des parties (demandeur et défendeur, dont les rôles s’inversent du fait
                      de la demande reconventionnelle) peut être assurée…
                         L’ordonnance que la Cour vient d’adopter fait abstraction de la
                      consécration de la notion de « situation continue » dans la pensée

                                                                                             84




7 CIJ1030.indb 165                                                                                 20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                          91

                      internationaliste, tant dans le contentieux et dans la jurisprudence
                      internationaux que comme concept de droit international au niveau
                      normatif. De surcroît, elle n’a pas examiné la situation des véritables
                      titulaires des droits initialement violés, oubliant les écueils du volon-
                      tarisme étatique. Elle n’a placé l’accent que sur la renonciation aux
                      revendications, négligeant également l’incidence du jus cogens en
                      vertu duquel certaines renonciations à des revendications sont
                      dépourvues de tout effet juridique…
                         La Cour a écarté la demande reconventionnelle de l’Italie sur la
                      base d’une motivation succincte contenue dans deux brefs para-
                      graphes de la présente ordonnance, les paragraphes 28 et 29. Le
                      second de ces textes représente tout simplement une pétition de prin-
                      cipe. La ratio decidendi figure au paragraphe 28 de l’ordonnance…
                         Il s’agit là, en réalité, d’une nouvelle pétition de principe… Or la
                      question tranchée sommairement en vertu de la présente ordonnance
                      n’est pas si claire et évidente que la majorité de la Cour semble le
                      penser. Sur la base des considérations et des réflexions exposées dans
                      la présente opinion dissidente, je suis amené à conclure que la posi-
                      tion de la majorité de la Cour n’est pas tenable et ne trouve de fon-
                      dement ni en fait ni en droit. Elle ne constitue qu’une pétition de
                      principe. » (C.I.J. Recueil 2010 (I), p. 389-391, par. 154 et 156‑158.)
                    112. L’expérience acquise à travers le présent avis consultatif, qui aura
                 au moins connu une conclusion heureuse 93 contrairement à l’ordonnance
                 rendue par la Cour le 6 juillet 2010 en l’affaire susvisée, peut être une
                 source riche d’enseignements. La question de l’élargissement de la partici-
                 pation aux procédures consultatives refait régulièrement surface depuis la
                 création de la Cour de La Haye, tant de la CIJ que de sa devancière. Le
                 sujet a fait couler beaucoup d’encre et nous vivons aujourd’hui un
                 moment historique, qu’il nous appartient selon moi de saisir pour appro-
                 fondir notre réflexion en la matière, car j’ai toujours attaché la plus haute
                 importance à la question de l’accès à la justice internationale de tous les
                 sujets du droit international.
                    113. La fonction consultative de la Cour me paraît offrir le cadre voulu
                 pour envisager d’éventuelles avancées dans ce domaine. Si cette question
                 revêt une telle importance, c’est parce qu’elle semble aller au-delà d’une
                 perspective purement interétatique, faisant ainsi écho aux évolutions
                 qu’ont récemment connues divers domaines du droit international
                 contemporain. Cet aspect ne saurait rester méconnu, ni inexploré, par une
                 juridiction internationale comme la nôtre. Des avis éclairés ont d’ailleurs
                 été exprimés lorsque notre Cour a commencé à s’intéresser à la question.
                    114. Sa devancière, la Cour permanente de Justice internationale, par
                 exemple, comme je l’ai signalé dans la présente opinion, y a prêté atten-
                     93 Après tout, il ne faut pas oublier que les organisations internationales accomplissent

                 leur tâche jour après jour, en grande partie grâce au travail invisible de leurs fonction-
                 naires, des êtres humains faits de chair et de sang, difficilement réductibles à de simples
                 « ressources humaines » selon le jargon administratif postmoderne.

                                                                                                           85




7 CIJ1030.indb 167                                                                                               20/11/13 13:54

                           jugement nº 2867 de l’oit (op. ind. cançado trindade)                             92

                 tion lorsqu’elle a répondu aux demandes d’avis consultatif sur la Ville
                 libre de Dantzig à la fin des années 1920 et au début des années 1930.
                 Quelque quarante ans plus tard, dans le cadre de la procédure consulta-
                 tive sur la Namibie — qui a conduit à l’adoption du célèbre avis consulta-
                 tif du 21 juin 1971 (C.I.J. Recueil 1971, p. 16) —, la CIJ a envisagé la
                 possibilité de se voir communiquer des exposés d’amicus curiae (y compris
                 de personnes privées), mais a finalement préféré ne pas innover. Et pour-
                 tant, bien des années plus tôt, la Cour permanente avait pris des mesures
                 novatrices, forgeant sa fonction consultative en grande partie à partir de
                 la pratique elle-même.
                    115. Il me semble que nous devrions prêter attention aux profondes
                 mutations que connaît le monde qui nous entoure et procéder aux ajuste-
                 ments nécessaires dans nos interna corporis et notre pratique 94. Compter
                 sur la participation publique de tous les sujets de droit international — y
                 compris les personnes privées —, c’est être fidèle à la pensée des « pères
                 fondateurs » de notre discipline, comme je l’ai indiqué plus haut. Et,
                 comme j’ai également tenu à le rappeler, bon nombre des questions por-
                 tées à la connaissance de la Cour — y compris en matière contentieuse —
                 ont trait in fine à des situations concrètes qui touchent directement les
                 individus concernés (par. 78‑79).
                    116. A la lumière de ces affaires, en tout cas, il ne semble pas douteux
                 que la participation des intéressés eux-mêmes à la procédure judiciaire
                 contribue à mieux instruire le dossier en donnant à la Cour la possibilité
                 d’en apprendre davantage sur la manière dont chaque partie perçoit les
                 faits et développe ses arguments juridiques. En outre, cette participation
                 préserve le principe du contradictoire, essentiel à la quête de la vérité et à
                 la réalisation de la justice, en garantissant l’égalité des armes, indispen-
                 sable à la bonne administration de la justice, tout au long de la procédure
                 devant la Cour.
                    117. Et c’est là une évolution logique, puisque à la personnalité juri-
                 dique internationale des parties doit correspondre leur pleine capacité
                 juridique de faire valoir leurs droits devant la Cour. En outre, leur parti-
                 cipation publique à la procédure devant celle-ci emportera reconnaissance
                 du droit à la liberté d’expression des parties en litige elles‑mêmes, en leur
                 conférant la faculté d’agir en véritables sujets de droit. Les personnes qui
                 se sentent victimes et veulent que justice leur soit rendue trouveront une
                 forme de réparation dans la contribution directe qu’elles apporteront
                 — par leur participation — à la patiente reconstitution et détermination
                 des faits par la Cour elle‑même.

                     94 C’est ainsi que, dans le cadre de la procédure consultative sur les Conséquences juri‑

                 diques de l’édification d’un mur dans le territoire palestinien occupé, la Palestine a participé
                 aux audiences publiques qui se sont tenues devant la Cour (C.I.J. Recueil 2004 (I), p. 141
                 et 143, par. 4 et 12). Quelques années plus tard, dans le cadre de la procédure consultative
                 sur la question de la Conformité au droit international de la déclaration unilatérale d’indé‑
                 pendance relative au Kosovo, le Kosovo a participé aux audiences publiques qui se sont
                 tenues du 1er au 11 décembre 2009 devant la Cour, avant que celle-ci rende public son avis
                 consultatif sur la question (C.I.J. Recueil 2010 (II), p. 403).

                                                                                                              86




7 CIJ1030.indb 169                                                                                                  20/11/13 13:54

                         jugement nº 2867 de l’oit (op. ind. cançado trindade)              93

                    118. Au vu de toutes ces considérations, la question en cause ici — qui,
                 selon moi, occupe une place centrale dans la procédure ayant conduit au
                 présent avis consultatif — appelle un nouveau débat plus approfondi. Les
                 instruments juridiques, quelle que soit leur place dans la hiérarchie des
                 normes, sont le produit de leur temps. Nous sommes tous convaincus,
                 j’en suis sûr, de la nécessité d’œuvrer en faveur de la réalisation de la jus-
                 tice en nous montrant, par les réponses que nous apportons, à la hauteur
                 des défis de notre temps. Parce qu’il incombe à la Cour de s’acquitter de
                 ses fonctions face aux plus grands défis de notre temps, il lui appartient,
                 en sa qualité de Cour internationale de Justice, de reconnaître que les
                 personnes privées sont des sujets de droit international, des sujets du droit
                 des gens contemporain.

                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                            87




7 CIJ1030.indb 171                                                                                20/11/13 13:54

